--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS AGREEMENT is dated for reference as of the 25th day of April, 2008.

AMONG:    

J. WARREN HANSON, doing business as HANSON ENERGY, a business person, and his
wife KATHIE HANSON, both having a mailing address at PO Box 1348, Artesia, NM
88210

      (hereinafter called the "Vendor")   OF THE FIRST PART     AND:    

LANGUAGE ENTERPRISES CORP., a corporation duly formed under the laws of Nevada
with its principal office at 111 N. Sepulveda Blvd., Suite 250, Manhattan Beach,
CA 90266

      (hereinafter called the "Purchaser")   OF THE SECOND PART

WHEREAS, the Vendor wishes to sell, and the Purchaser wishes to purchase, upon
the terms, conditions, reservations and exceptions hereinafter set forth, the
Vendor’s interest in and to certain oil and gas properties and other assets
related thereto as further described in this Agreement;

NOW THEREFORE in consideration of the covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency are
hereby acknowledged, the Vendor and the Purchaser agree as follows:

1. INTERPRETATION

1.1 Where used herein or in any amendments or Schedules hereto, the following
terms shall have the following meanings:

  (a)

“Additional Lands” shall have the meaning assigned to it in Section 2.1(g).

        (b)

“Allocated Value” means the percentage of the Purchase Price allocated to the
Assets, as described in the Schedules attached hereto.

        (c)

“API” means the American Petroleum Institute.

        (d)

"Assets" shall have the meaning assigned to it in Section 2.1.

        (e)

“BS&W” means basic sediments and water.

        (f)

“Cash Price” means an aggregate of $5,000,000, to be paid by the Purchaser to
the Vendor as part of the Purchase Price as set out in Section 2.2 and allocated
to the Assets in accordance with the Allocated Values therefor.

        (g)

"Casualty Loss” shall have the meaning assigned to it in Section 7.1.

1

--------------------------------------------------------------------------------


  (h)

“Closing” means the closing of the transactions contemplated in this Agreement.

          (i)

“Closing Agent” shall have the meaning assigned to it in Section 10.1.

          (j)

"Closing Date" means the date of Closing, which shall be the Scheduled Closing
Date, or such other date as set out in this Agreement or as may be mutually
agreed upon by the Vendor and the Purchaser.

          (k)

“Code” means the Internal Revenue Code of 1986, as amended.

          (l)

“Cost of Remediation” shall have the meaning assigned to it in Section 8.2.

          (m)

“Defective Asset” shall mean any portion of the Assets that is either affected
by a Title Defect, an Environmental Defect, or that the Purchaser is otherwise
entitled to treat as a Defective Asset under this Agreement, but shall not
include any defect or other impairment, the value of which is less than $20,000
or, in the case of a material adverse environmental condition, the amount set
out in Section 8.2.

          (n)

“Defensible Title” shall mean, as to the Assets, such title and interest held by
the Vendor that, subject to and except for the Permitted Encumbrances:

          (i)

entitles the Vendor to receive not less than the net revenue interest set out in
Schedule A under the column titled “Hanson NRI” of all Hydrocarbons produced,
saved, and marketed from the Assets and allows the Vendor to receive payment for
production attributable to the Assets from the purchaser(s) of such production
without the posting of any bond or indemnity;

          (ii)

obligates the Vendor to bear the costs and expenses relating to the maintenance,
development and operation of the Wells in an amount not greater than the working
interest set out in Schedule A under the column titled “Hanson WI”; and

          (iii)

is free and clear of any and all encumbrances, liens, charges and security
interests, whatsoever.

          (o)

“Deposit” shall have the meaning assigned to it in Section 2.2(a).

          (p)

“Disputed Asset” shall have the meaning assigned to it in Section 7.3.

          (q)

“Effective Date” means:

          (i)

if Closing occurs prior to the fifteenth day of the calendar month, the first
day of the month in which Closing occurs; or

          (ii)

if Closing occurs after the fifteenth day of the calendar month, the first day
of the month succeeding the date of Closing.

          (r)

“Environmental Defect” shall have the meaning assigned to it in Section 8.2.

          (s)

“Equipment” shall have the meaning assigned to it in Section 2.1(c).

          (t)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

2

--------------------------------------------------------------------------------


  (u)

“Exclusion Adjustment” shall have the meaning assigned to it in Section 7.3.

        (v)

“Hydrocarbons” shall have the meaning assigned to it in Section 2.1(d).

        (w)

“Lands” shall have the meaning assigned to it in Section 2.1(a).

        (x)

“Leases” shall have the meaning assigned to it in Section 2.1(a).

        (y)

“Material Contracts” shall have the meaning assigned to it in Section 2.1(e).

        (z)

“Permitted Encumbrances” means those encumbrances on the Assets listed in
Schedule E.

        (aa)

“Prior Existing Environmental Defect” shall have the meaning assigned to it in
Section 8.5(b).

        (bb)

“Properties” shall have the meaning assigned to it in Section 2.1(b).

        (cc)

“Purchase Price” means the Cash Price to be paid by the Purchaser to the Vendor
and the Purchaser Shares to be issued by the Purchaser to the Vendor, each as
set out in this Agreement.

        (dd)

"Purchaser Audited Financial Statements" means those audited financial
statements of the Purchaser as at July 31, 2007 and filed with the SEC as part
of the Purchaser’s Annual Report on Form 10-KSB for the period then ended.

        (ee)

"Purchaser Financial Statements" means, collectively, the Purchaser Audited
Financial Statements and the Purchaser Unaudited Financial Statements.

        (ff)

“Purchaser Shares” means an aggregate of 7,000,000 shares of the Purchaser’s
common stock to be issued to the Vendor as part of the Purchase Price as set out
in Section 2.2.

        (gg)

“Purchaser Unaudited Financial Statements” means those unaudited financial
statements of the Purchaser as at October 31, 2007 and filed with the SEC as
part of the Purchaser’s Quarterly Report on Form 10-QSB for the period then
ended.

        (hh)

“Records” shall have the meaning assigned to it in Section 2.1(h).

        (ii)

“Rights of First Refusal” means those preferential, pre-emptive, first purchase
right, right of first refusal or similar rights set out in Schedule I.

        (jj)

“Scheduled Closing Date” means June 13, 2008.

        (kk)

“SEC” means the United States Securities and Exchange Commission.

        (ll)

“Securities Act” means the Securities Act of 1933, as amended.

        (mm)

“Surface Rights” shall have the meaning assigned to it in Section 2.1(f).

        (nn)

“Title Defect” means any lien, charge, encumbrance, security interest,
encroachment, irregularity, defect in or objection whatsoever to the Vendor’s
title or

3

--------------------------------------------------------------------------------

interest in and to the Assets (other than the Permitted Encumbrances), that
alone or in combination with other defects renders the Vendor’s title or
interest in and to the Assets, or any part thereof, less than Defensible Title.

1.2 All dollar amounts referred to in this Agreement are in United States funds,
unless expressly stated otherwise.

1.3 The division of this Agreement into Articles, Sections, subsections,
clauses, subclauses, paragraphs and the provision of headings for all or any
thereof are for convenience and reference only, and shall not affect the
construction or interpretation of this Agreement.

1.4 The following schedules are attached to and form part of this Agreement:

Schedule A – Leases
Schedule A-1 – Wells
Schedule B – Equipment
Schedule C – Material Contracts
Schedule D – Assignment of Overriding Royalties
Schedule E – Permitted Encumbrances
Schedule F – Pending Litigation and Environmental Orders
Schedule G – Assignment, Bill of Sale and Conveyance
Schedule H – Affidavit of Liens and Encumbrances
Schedule I – Rights of First Refusal
Schedule J – Additional Lands

2. PURCHASE AND SALE

2.1 Upon the terms and subject to the conditions and reservations set out in
this Agreement, the Vendor agrees to sell, assign and transfer to the Purchaser,
and the Purchaser agrees to purchase and accept from the Vendor, the following
assets (the “Assets”), free and clear of all liens, charges, encumbrances and
security interests whatsoever, except for the Permitted Encumbrances:

  (a)

all right, title and interest of the Vendor in and to, or otherwise derived
from, the oil and gas leases, oil and gas mineral leases, subleases and other
leaseholds, carried interests, farmout rights, options and other properties and
interests described in Schedule A, including any ratifications, extensions or
amendments thereto, whether or not described in Schedule A, (the “Leases”),
together with all rights, title and interests of the Vendor in and to the lands
covered by the Leases or any lands utilized, pooled, communitized or
consolidated therewith (the “Lands”);

      (b)

all right, title and interest of the Vendor in and to any and all oil, gas,
water, carbon dioxide or injection wells located on the Lands, whether
producing, shut-in, or temporarily abandoned, including but not limited to, the
interests of the Vendor in the wells described in Schedule A-1 (the “Wells”;
each of the Leases, Lands and Wells being hereinafter referred to in the
singular as a “Property” or in plural as the “Properties”);

        (c)

all right, title and interest of the Vendor in and to all equipment, machinery,
fixtures, facilities, vehicles and other tangible personal property and
improvements located on the Properties or used or held for use primarily in
connection with the operation of

4

--------------------------------------------------------------------------------


 

the Properties, including, but not limited to, those items set out in Schedule B
(the “Equipment”);

        (d)

all right, title and interest of the Vendor in and to all crude oil, condensate,
natural gas, natural gas liquids, casinghead gas, drip gasoline, products and
other hydrocarbons (collectively, the “Hydrocarbons”) or water or other minerals
produced from or attributable to the Properties, from and after the Effective
Date;

        (e)

all right, title and interest of the Vendor in and to, or otherwise derived
from, all contracts and agreements related to the Properties, including, but not
limited to, any contracts or agreements for the sale, processing, injection,
disposal or transportation of Hydrocarbons produced from the Properties,
including, without limitation, the contracts and agreements set out in Schedule
C (the “Material Contracts”);

        (f)

all right, title and interest of the Vendor in and to, or otherwise derived
from, all surface use agreements, rights of way, licenses, authorizations,
permits and similar rights and interests applicable to, or used in connection
with the Properties (collectively, the “Surface Rights”);

        (g)

all right, title and interest of the Vendor in and to, or otherwise derived
from, the lands described in Schedule J (the “Additional Lands”), provided that
a separate agreement may be executed between the Vendor and the Purchaser with
respect to the Additional Lands, notwithstanding which, the consideration paid
by the Purchaser to the Vendor for the Additional Lands shall be deemed to be
the Allocated Value set out in Schedule J;

        (h)

all records and files in the possession of, or owned by, the Vendor relating to
the Properties, the Equipment, the Material Contracts, the Surface Rights and
the Hydrocarbons, and or the use or operation thereof, including, but not
limited to, the books and records of account of the Vendor relating to the
Properties, the Equipment, the Material Contracts, the Surface Rights and the
Hydrocarbons, all engineering, geological, well log and environmental reports or
records and all division orders, save and except for (i) records that the Vendor
is prohibited from disclosing or transferring under any third party agreement,
(ii) information entitled to legal privilege, including attorney work product
and attorney-client communications (but not including any title opinions or
title review reports, which are specifically included in the Records), (iii)
economic projections, and (iv) records of offers from, or negotiations with, the
Purchase or third parties with respect to the proposed purchase and sale of the
Assets (the “Records”).

2.2 In consideration of the sale of the Assets by the Vendor to the Purchaser,
the Purchaser shall, subject to adjustment in accordance with Section 2.3, pay
to the Vendor the Cash Price and issue to the Vendor the Purchaser Shares, both
as follows:

  (a)

upon the execution of this Agreement by the parties hereto, the Purchaser shall
pay and issue to the Vendor the following (the “Deposit”):

          (i)

pay to the Vendor the sum of $100,000, and

          (ii)

issue to the Vendor 500,000 shares of the Purchaser’s common stock; and

          (b)

upon Closing, the Purchaser shall:

5

--------------------------------------------------------------------------------


(i) pay to the Vendor the sum of $4,900,000, and         (ii) issue to the
Vendor 6,500,000 shares of the Purchaser’s common stock.         2.3

Upon Closing, the Cash Price shall be adjusted as follows:

        (a)

The Cash Price shall be adjusted upwards by the following amounts:

        (i)

Oil stock tank inventories attributable to the Vendor as of the Effective Date,
to be gauged on the morning of the Effective Date, and valued at the actual unit
price paid by Navajo Refining Company of Artesia, New Mexico for the production
month prior to the date of Closing, provided that the net stock gauge will
exclude the bottom 14 inches of tank volume, considered to be the bottom of the
sales line outlet of standard API stock tank construction. A deduction
assumption of one-tenth of one percent (0.1%) shall be used to account for BS&W
content;

        (ii)

The amount of all expenditures (including, without limitation, royalties,
rentals and other charges, ad valorem, property, production, excise, severance,
windfall profit and other taxes based upon or measured by the ownership of
property or the production of hydrocarbons or the receipt of proceeds therefrom,
expenses billed under applicable operating agreements and, in the absence of an
operating agreement, expenses of the sort customarily billed under such
agreements) paid by or on behalf of the Vendor in connection with the operation
of the Assets from the Effective Date to the Closing Date;

        (iii)

An amount equal to all prepaid expenses attributable to the Assets that are paid
by or on behalf of the Vendor prior to the Closing Date and that are, in
accordance with the Vendor’s usual business practices, attributable to the
period after the Effective Date, including, without limitation, prepaid ad
valorem, property, production, severance and similar taxes and assessments (but
not including income taxes) based upon or measured by the ownership of property
or the production of hydrocarbons or the receipt of proceeds therefrom; and

        (iv)

Any other amount agreed upon in writing by the Vendor and the Purchaser.

        (b)

The Cash Price shall be adjusted downwards by the following amounts:

        (i)

The proceeds, if any, received by the Vendor and attributable to the Assets that
are, in accordance with generally accepted accounting principles, attributable
to the period of time from the Effective Date to the Closing Date;

        (ii)

An amount equal to all unpaid ad valorem, property, production, severance and
similar taxes and assessments (but not including income taxes) based upon or
measured by the ownership of property or the production of hydrocarbons or the
receipt of proceeds therefrom accruing to the Assets prior to the Effective
Date, which amount shall be computed based upon such taxes against the
applicable portion of the Assets for the preceding calendar year or, if such
taxes are assessed on other than a calendar year basis, for the tax related year
last ended; and

6

--------------------------------------------------------------------------------


  (iii)

Any other amount agreed upon in writing by the Vendor and the Purchaser.

2.4 In addition to the Cash Price and the Purchaser Shares paid and issued by
the Purchaser to the Vendor in accordance with Section 2.2, upon Closing the
Purchaser shall assign to the Vendor a 2.5% of 8/8 overriding royalty interest
in the oil, gas and associated liquid hydrocarbons produced from the Properties,
without proportionate reduction, pursuant to the form of assignment set out in
Schedule D.

2.5 In the event that the Vendor satisfies its obligations hereunder and is
ready, willing and able to close the transactions contemplated herein and the
transactions contemplated in this Agreement do not close for any reason (except
for the malfeasance of the Vendor or the breach by the Vendor of any of the
covenants, representations, warranties or conditions of Closing contained in
this Agreement) the Vendor shall be entitled to retain the Deposit paid to the
Vendor in accordance with Section 2.2(a) free and clear of any liens and
encumbrances. In the event that the transactions contemplated in this Agreement
do not close as a result of the malfeasance of the Vendor or the breach by the
Vendor of any of the covenants, representations, warranties or conditions of
Closing contained in this Agreement, the Vendor shall return the full amount of
the Deposit to the Purchaser.

3. SECURITIES ACT PROVISIONS

3.1 The Vendor acknowledges and agrees that the Purchaser Shares will be issued
by the Purchaser to the Vendor pursuant to the exemptions from the registration
requirements of the Securities Act set out in Rule 506 of Regulation D
promulgated under the Securities Act, that the Purchaser Shares shall be
“restricted securities” under the Securities Act and the rules and regulations
promulgated thereunder, and that any certificates representing the Purchaser
Shares will be endorsed with a legend substantially similar to the following in
accordance with Regulation D of the Securities Act:

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON
> AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
> REGULATION D PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED
> FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
> REGISTRATION UNDER THE ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
> REGISTRATION UNDER THE ACT. ”

3.2 The Vendor agrees not to resell the Purchaser Shares unless such resale is
made pursuant to an effective registration under the Securities Act, or pursuant
to an available exemption from the registration requirements of the Securities
Act

3.3 The Vendor covenants, represents and warrants to the Purchaser as follows,
and acknowledges that the Purchaser is relying upon such covenants,
representations and warranties in connection with the sale of the Purchaser
Shares to the Vendor:

  (a)

The Vendor is an "accredited investor" as defined in Rule 501 of Regulation D of
the Securities Act.

        (b)

An investment in the Purchaser’s securities is highly speculative, and the
Vendor is an investor in securities of companies in the development stage and
acknowledges

7

--------------------------------------------------------------------------------


 

that it is able to fend for itself, can bear the economic risk of his
investment, has such knowledge and experience in financial or business matters
such that he is capable of evaluating the merits and risks of the investment in
the securities of the Purchaser.

        (c)

The Vendor can bear the economic risk of an investment in the securities of the
Purchaser.

        (d)

The Vendor has had full opportunity to review the Purchaser’s filings with the
SEC, including the Purchaser’s annual reports on Form 10-KSB, quarterly reports
on Form 10-QSB, Current Reports on Form 8-K and additional information regarding
the business and financial condition of the Purchaser. The Vendor believes it
has received all the information it considers necessary or appropriate for
deciding whether to purchase the Purchaser Shares. The Vendor further represents
that it has had an opportunity to ask questions and receive answers from the
Purchaser regarding the terms and conditions of the offering of the Purchaser
Shares under this Agreement and the business, properties, prospects and
financial condition of the Purchaser. The Vendor has had full opportunity to
discuss this information with the Vendor’s legal and financial advisers prior to
execution of this Agreement.

        (e)

The Vendor acknowledges that he has been informed that the offering of the
Purchaser Shares by the Purchaser has not been reviewed by the SEC and that the
Purchaser Shares are being issued by the Purchaser pursuant to an exemption from
registration under the Securities Act.

        (f)

The Vendor understands that the Purchaser Shares will be "restricted securities"
under the Securities Act and the rules and regulations promulgated thereunder as
they are being acquired from the Purchaser in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, the Vendor represents that it
is familiar with SEC Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act and the rules and
regulations promulgated thereunder.

        (g)

The Vendor is acquiring the Purchaser Shares for investment purposes only, and
for the Vendor's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Vendor has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Vendor does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Purchaser Shares.

        (h)

The Vendor acknowledges that the Purchaser is in the early stages of development
of its business and may require substantial funds in the near future in order to
continue as a going concern.

        (i)

The Vendor is not aware of any general solicitation or advertisement of the
Purchaser Shares.

8

--------------------------------------------------------------------------------

4. COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE VENDOR

     The Vendor covenants with and represents and warrants to the Purchaser as
follows, and acknowledges that the Purchaser is relying upon such covenants,
representations and warranties in entering into this Agreement:

4.1 The Vendor has the power and capacity to own and dispose of the Assets and
to enter into this Agreement and to carry out its terms to the full extent, and
this Agreement constitutes a legal, valid and binding obligation of the Vendor
in accordance with its terms.

4.2 The Assets are owned by the Vendor as the legal and beneficial owner
thereof, with Defensible Title thereto.

4.3 The Vendor is not a non-resident alien, foreign corporation, foreign
partnership, foreign trust or foreign estate (as those terms are defined in the
Code).

4.4 Subject to the Permitted Encumbrances and the contracts set out in Schedule
C, no person, firm, corporation or other entity has any contracts to purchase
production from the Assets and, subject to the Rights of First Refusal, no
person, firm, corporation or other entity has any agreement or option or any
right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase from the Vendor of any of the
Assets.

4.5 The books and records of the Vendor fairly and correctly set out and
disclose in all material respects, in accordance with generally accepted
accounting principles, the financial performance and position of the Vendor as
they relate to the Assets, and all material financial transactions of the Vendor
relating to the Assets have been accurately and consistently recorded in such
books and records.

4.6 Subject to the Rights of First Refusal, the entering into of this Agreement
and the consummation of the transactions contemplated hereby will not result in
the violation of any of the terms and provisions of any indenture, instrument or
agreement, written or oral, to which the Vendor may be a party.

4.7 The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not, to the best of the knowledge of the Vendor, result
in the violation of any law or regulation of the United States, the State of New
Mexico or in any other state governing the Assets or of any municipal bylaw or
ordinance to which the Vendor or the Assets may be subject.

4.8 This Agreement has been duly authorized, validly executed and delivered by
the Vendor.

4.9 Except as provided in Schedule F, there are no actions, suits or proceedings
(whether or not purportedly on behalf of the Vendor), pending or, to the best of
the Vendor’s knowledge, threatened against or affecting the Vendor or the
Assets, which might result in the impairment or loss of the Vendor’s right,
title or interest in or to the Assets, or which might otherwise have a material
adverse effect on the Assets, at law or in equity, or before or by any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign and the Vendor is not aware of
any existing ground on which any such action, suit or proceeding might be
commenced with any reasonable likelihood of success.

9

--------------------------------------------------------------------------------

4.10 The Vendor is not in material default or breach of any material contracts,
agreements, written or oral, indentures or other instruments to which it is a
party and which affect the Assets, and there are no facts, which, after notice
or lapse of time or both, that would constitute such a default or breach, and
all such contracts, agreements, indentures or other instruments are now in good
standing and the Vendor is, and, if applicable, the Purchaser will be, entitled
to all benefits thereunder.

4.11 The Vendor has made full disclosure to the Purchaser of all aspects of the
Assets and has made all of its books and records available to the
representatives of the Purchaser in order to assist the Purchaser in the
performance of its due diligence searches and no material facts in relation to
the Assets have been concealed by the Vendor.

4.12 The Vendor is not in default, and has not received any notice of default,
with respect to any order, writ, injunction or decree of any court or of any
commission or administrative agency, which might result in the impairment or
loss of the Vendor’s interest in and to the Assets, or which might otherwise
have a material adverse effect on the Assets.

4.13 The execution, delivery and performance of this Agreement by the Vendor
will not result in any violation of, or be in conflict with or constitute a
default under any judgment, decree, order, statute, regulation, rule or license
applicable to the Vendor.

4.14 The Agreement, and any other agreements delivered in connection with this
Agreement or the transactions contemplated herein, constitute valid and binding
obligations of the Vendor, enforceable against the Vendor in accordance with
their terms.

4.15 All taxes and assessments based on, or measured by, the ownership or
operation of the Assets by the Vendor, or the receipt of proceeds therefrom, and
all royalties accruing before the Closing Date, that are payable by the Vendor,
have been, or will be, properly paid and discharged prior to the date they
become due.

4.16 All of the Assets operated by the Vendor have been operated in accordance
with generally accepted oil and gas oilfield practices and in material
compliance with all applicable statutes, laws, rules, regulations, orders and
directions of governmental and other competent authorities, provided that
nothing in this representation and warranty shall be construed as a statement by
the Vendor on any matter pertaining to the environmental status of the Assets,
its compliance with any applicable environmental laws or the presence or absence
of environmental damage or contamination or other environmental concern, defect
or environmental liability.

4.17 The Vendor has not received, and has no knowledge of:

  (a)

Other than as listed in Schedule F, any orders or directives under any
applicable environmental laws which relate to environmental matters of a
material nature and which require any work, repairs, construction or capital
expenditures with respect to the Assets, where such orders or directives have
not, as of the date of this Agreement, been complied with in all material
respects or will not, as of the Closing Date, be complied with in all material
respects; or

        (b)

any demand or notice issued with respect to the breach of any applicable
environmental laws, including, without limitation, any breach respecting the
use, storage, treatment, transportation or disposition of environmental
contaminants, which demand or notice remains outstanding on the date of this
Agreement.

10

--------------------------------------------------------------------------------

4.18 There are no bankruptcy proceedings pending, being contemplated by or
threatened against the Vendor.

4.19 The Vendor has not received written notice of any pending, and has no
knowledge of any threatened proceeding, action, suit, claim or investigation
before any federal, state or other governmental court, or any arbitrator, board
of arbitration or similar entity involving the Assets or which could otherwise
materially affect or impair the Vendor’s ownership of the Assets and his ability
to complete the transactions contemplated in this Agreement.

4.20 Other than the Rights of First Refusal there are no preferential,
pre-emptive, first purchase right, right of first refusal or similar rights in
respect of the Assets.

4.21 Other than the Material Contracts set out in Schedule C, the Vendor is not
a party to, and the Vendor’s interest in and to the Assets is not otherwise
bound or affected by, any production sales contracts pertaining to the Assets or
any of them that cannot be terminated on 30 days notice or less, without penalty
or other cost.

4.22 The Vendor is not currently undergoing any unresolved audit or audits
relating to any applicable joint operating agreements, or being conducted by any
governmental authority for the failure to pay, an improper payment of, or any
miscalculation of any royalties or taxes.

4.23 The Vendor has not incurred any liability, whether contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions set out in this
Agreement for which the Purchaser shall have any responsibility whatsoever.

4.24 To the knowledge of the Vendor, after reasonable investigation, there
exists no imbalance regarding production taken or marketed from the Assets which
could result in (i) a portion of the Vendor’s interest in the production
therefrom to be taken or delivered after the Closing Time without the Purchaser
receiving payment therefore at a price that the Purchaser would have been
entitled to in the absence of such imbalance; (ii) the Vendor being obligated to
make payments to any person or entity as a result of such imbalance; or (iii)
production from the Assets being shut-in or curtailed after the Closing Time due
to non-compliance with allowable production quotas, proration rules or similar
orders or regulations of governmental authorities. The Vendor is not obligated,
by virtue of any prepayment, arrangement, take-or-pay agreement or similar
arrangement, to deliver the Hydrocarbons at some future time without receiving
full payment therefore.

4.25 To the knowledge of the Vendor, after reasonable investigation, the
purchasers under any contracts under which the Vendor is selling Hydrocarbons
from the Assets are in full compliance with the material terms and conditions of
such contracts, and the Vendor has received no notice from any such purchaser of
their intention or desire to modify, renegotiate, repudiate or default from the
material terms or conditions of such contracts.

4.26 All consents, permits, approvals or other authorizations necessary to the
proper operation of the Assets have been obtained by the Vendor and are, and
will remain from the date of this Agreement to the Closing Date, in good
standing with respect thereto.

4.27 Notwithstanding any provisions of this Agreement to the contrary, the
Vendor makes no representations or warranties with respect to the Assets, except
for those contained in Sections 4.1 to 4.27. The Vendor disclaims any liability
or responsibility for any representation or warranty, whether express or
implied, in respect of:

  (a)

the quantity, quality or recoverability of Hydrocarbons from the Assets; or

11

--------------------------------------------------------------------------------


  (b)

estimates of prices or future cash flows arising from the sale of Hydrocarbons
produced from the Assets or estimates of other revenues attributable to the
Assets.

4.28 Subject to Sections 4.1 through 4.27 above: THE ASSETS ARE BEING CONVEYED
TO AND ASSIGNED TO AND ACCEPTED BY THE PURCHASER IN THEIR “AS IS, WHERE IS”
CONDITION AND STATE OF REPAIR AND WITH ALL FAULTS AND DEFECTS WITHOUT ANY
REPRESENTATION, WARRANTY OR COVENANT OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, QUALITY,
CONDITION AND/OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE EXPRESSLY
DISCLAIMED. IT IS UNDERSTOOD AND AGREED THAT THE PURCHASER HAS INSPECTED THE
LEASES, THE EQUIPMENT AND THE ASSETS AND SATISFIED ITSELF AS TO THEIR PHYSICAL
CONDITION AND THAT THE PURCHASER SHALL ACCEPT ALL OF THE SAME IN THEIR “AS IS,
WHERE IS” STATE OF REPAIR AND WITH ALL FAULTS AND DEFECTS. IN ADDITION, VENDOR
MAKES NO REPRESENTATION, COVENANT OR WARRANTY, EXPRESS, IMPLIED OR STATUTORY,
CONCERNING THE QUALITY OR QUANTITY OF HYDROCARBONS OR THE ABILITY OF THE ASSETS
TO PRODUCE HYDROCARBONS OR THE PRICES WHICH PURCHASER IS OR WILL BE ENTITLED TO
RECEIVE FOR ANY SUCH HYDROCARBONS.

4.29 At the request, and at the cost of the Purchaser, the Vendor shall, both
before and after Closing:

  (a)

execute and deliver to the Purchaser all documents, and will do all such other
acts and things, as may be necessary or desirable to complete, ensure and
perfect the sale of the Assets to the Purchaser; and

        (b)

use its best efforts to assist the Purchaser in obtaining those bonds set out in
Section 5.17 and any other bonds, permits, consents, licenses or permissions
necessary to permit the Purchaser to act as an operator of the Assets.

5. COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     The Purchaser covenants with and represents and warrants to the Vendor as
follows and acknowledges that the Vendor is relying upon such covenants,
representations and warranties in entering into this Agreement:

5.1 The Purchaser has been duly incorporated and organized and is validly
subsisting under the laws of the State of Nevada; it is a reporting issuer under
the Exchange Act and is in good standing with respect to all filings required to
be made under the Exchange Act with the SEC; it has the corporate power to own
or lease its properties and to carry on its business as now being conducted by
it; and it is duly qualified as a corporation to do business and is in good
standing with respect thereto in each jurisdiction in which the nature of its
business or the property owned or leased by it makes such qualification
necessary.

5.2 The authorized capital of the Purchaser consists of 2,500,000,000 shares of
common stock with a par value $0.001 per share, of which 100,087,500 shares are
currently issued and outstanding as fully paid and non-assessable.

5.3 The Purchaser Audited Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of the Purchaser as at the date thereof.

12

--------------------------------------------------------------------------------

5.4 The Purchaser Unaudited Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of the Purchaser as of the date thereof and there will not
be, prior to the Closing Date, any material increase in such liabilities.

5.5 There have been no material adverse changes in the financial position or
condition of the Purchaser or damage, loss or destruction materially affecting
the business or property of the Purchaser since the date of the Purchaser
Unaudited Financial Statements except as may be disclosed by the Purchaser in
its Exchange Act filings with the SEC.

5.6 The Purchaser has made full disclosure to the Vendor of all material aspects
of the Purchaser's business and has made all of its books and records available
to the representatives of the Vendor in order to assist the Company in the
performance of its due diligence searches and no material facts in relation to
the Purchaser's business have been concealed by the Purchaser.

5.7 Except as disclosed in Schedule F, there are no actions, suits or
proceedings (whether or not purportedly on behalf of the Purchaser), pending or
threatened against or affecting the Purchaser or affecting the Purchaser's
business, at law or in equity, or before or by any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and the Purchaser is not aware of any
existing ground on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success.

5.8 The Purchaser's common shares are quoted on the OTC Bulletin Board and the
Purchaser is not in breach of any regulation, by-law or policy of, or any of the
terms and conditions of its quotation on the OTC Bulletin Board applicable to
the Purchaser or its operations.

5.9 The Purchaser does not currently have any employees other than its sole
executive officer and sole director, and is not party to any collective
agreements with any labour unions or other association of employees.

5.10 The Purchaser is not indebted to any of its directors or officers nor are
any of the Purchaser's directors or officers indebted to the Purchaser.

5.11 The corporate charter, articles of incorporation and bylaws and any other
constating documents of the Purchaser in effect with the appropriate corporate
authorities as at the date of this Agreement will not have been materially
changed as at the Closing Date, other than the effectiveness of the Articles of
Merger filed by the Purchaser with the Nevada Secretary of State on April 23,
2008 regarding the merger of the Purchaser’s wholly owned subsidiary, Doral
Energy Corp., with and into the Purchaser, with the Purchaser continuing as the
surviving corporation without any amendments to its articles of incorporation
other than the change of the Purchaser’s name to “Doral Energy Corp.”, the
effective date for which is April 28, 2008.

5.12 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not result in the violation of any of the
terms and provisions of the constating documents or bylaws of the Purchaser or
of any indenture, instrument or agreement, written or oral, to which the
Purchaser may be a party.

5.13 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not, to the best of the knowledge of the
Purchaser, result in the violation of any law or regulation of the United States
or the State of Nevada or of any local government bylaw or ordinance to which
the Purchaser or the Purchaser's business may be subject.

13

--------------------------------------------------------------------------------

5.14 This Agreement has been duly authorized, validly executed and delivered by
the Purchaser.

5.15 No agreement has been made with Purchaser in respect of the purchase and
sale contemplated by this Agreement that could give rise to any valid claim by
any person against the Company or the Vendor for a finder's fee, brokerage
commission or similar payment.

5.16 The Purchaser has made, and will continue prior to the Closing Date, to
make its own independent examinations, investigations, analysis, evaluation and
verification of the Assets, including the Purchaser’s own estimate and appraisal
of the extent, value and recoverability of the Hydrocarbons attributable to the
Assets and, except for those representations and warranties expressly made by
the Vendor in Article 4, the Purchaser has relied, and will continue to rely,
solely on the same as to its assessment of the condition, quantum and value of
the Assets.

5.17 The Purchaser will, prior to Closing, obtain all bonds and permits required
of an operator to operate oil and gas leases in the State of New Mexico as
required by the Oil Conservation Division, the Office of the Commissioner of
Public Lands and the Bureau of Land Management.

6. ADDITIONAL COVENANTS AND AGREEMENTS

6.1 From the date of this Agreement to the Closing Time, the Vendor shall,
subject to the Material Contracts and any other agreements, documents, permits
or other instruments to which the Assets are subject:

  (a)

maintain the Assets as a prudent oil and gas operator in accordance with
generally accepted oil and gas industry practices, consistent with the Vendor’s
past practices, and shall carry on its business in respect of the Assets in
substantially the same manner as carried on by the Vendor prior to the execution
of this Agreement, and in material compliance with all applicable laws, rules,
regulations, orders and directors of governmental and other competent
authorities;

        (b)

pay, or cause to be paid, all costs and expenses related to the Assets which
become due from the date of this Agreement to the Effective Date; and

        (c)

perform and comply with all covenants and conditions contained in the Material
Contracts and any other agreements, documents, permits or other instruments to
which the Assets are subject.

6.2 Notwithstanding Section 6.1, the Vendor shall not, without the prior written
consent of the Purchaser, such consent not to be unreasonably withheld:

  (a)

make any commitment or propose, initiate or authorize any capital expenditure
with respect to the Assets of which the Vendor’s share is in excess of $20,000;

        (b)

surrender or abandon any of the Assets;

        (c)

amend or terminate any Material Contract or any of the Leases, or enter into any
new material agreement or commitment in respect of the Assets; or

        (d)

sell, encumber or otherwise dispose of any of the Assets or any part or portion
thereof, excepting sale of the Hydrocarbons in the normal course of business.

14

--------------------------------------------------------------------------------

6.3 Upon the execution of this Agreement by the parties hereto, the Vendor shall
make available to the Purchaser and the Purchaser’s authorized representatives
copies of all Leases, Material Contracts, Records and any other agreements and
documents to which the Assets are subject, to the extent that they are in the
Vendor’s possession. Notwithstanding the generality of the forgoing, the Vendor
shall make available to the Purchaser and the Purchaser’s legal counsel copies
of all Records in the Vendor’s possession relating to the Vendor’s interest in
and to the Assets.

6.4 The Vendor shall permit the Purchaser’s authorized representatives to
conduct, during normal business hours, and at the Purchaser’s own cost,
reasonable on-site inspection of the Assets. The Purchaser agrees to indemnify
and hold the Vendor harmless as to any claims or causes of action (including
attorneys fees and court costs) by the Purchaser’s agents, contractors or
employees resulting from said parties inspecting, or entering on to, the Assets.

6.5 The Vendor shall deliver, or cause to be delivered, to the Purchaser those
audited and unaudited financial statements relating to the Assets as are, in the
opinion of the Purchaser’s auditors, necessary to permit the Purchaser to make
any required filings under the Exchange Act, and the rules and regulations
promulgated thereunder. The Vendor and the Purchaser agree that the Purchaser
shall select the independent auditors to perform the audit and review of the
financial statements set out in this Section, and shall pay for the expenses
associated with such audit and review. The Vendor and the Purchaser agree that,
in the event that it becomes necessary to hire third party bookkeepers or
accountants to prepare the financial statements set out in this Section, the
Vendor and the Purchaser shall each pay 50% of the costs thereof for the first
$20,000 of any costs so incurred. Any charges, fees or expenses for third party
bookkeepers or accountants greater than $20,000 shall be borne solely by the
Purchaser.

7. DEFECTS

7.1 If, prior to the Closing Date, all or any portion of the Assets is destroyed
by fire or other casualty, is taken in condemnation or under the right of
eminent domain or proceedings for such purposes are pending or threatened
(collectively, the “Casualty Losses”), the Purchaser may elect:

  (a)

to treat the Assets affected by such destruction, taking or pending or
threatened taking as Defective Assets in accordance with Section 7.2;

        (b)

to purchase such Assets notwithstanding any such Casualty Losses (without
reduction of the Purchase Price), in which case the Vendor shall, on the Closing
Date, pay to the Purchaser all sums paid to the Vendor by any third parties by
reason of the Casualty Losses and shall assign, transfer and set over unto the
Purchaser all of the Vendor’s right, title and interest in and to any unpaid
awards or other payments from third parties arising out of the Casualty Losses.
The Vendor shall not voluntarily compromise, settle or adjust any amounts
payable by reason of any such Casualty Losses without first obtaining the
written consent of the Purchaser.

7.2 The Purchaser shall provide written notice of any Defective Assets to the
Vendor not less than ten (10) business days prior to the Closing Date. Such
notice shall be in writing and shall include a reasonable description of the
Defective Asset and the basis upon which the Purchaser believes such Asset is to
be treated as a Defective Asset.

7.3 Unless:

15

--------------------------------------------------------------------------------


  (a)

prior to the Closing Date, the basis for treating such Assets as Defective
Assets has been removed or cured; or

        (b)

the Purchaser agrees to waive the relevant Title Defect, Environmental Defect or
other defect and purchase the Defective Assets notwithstanding the defect,

any Defective Assets in respect of which the Purchaser has provided notice to
the Vendor in accordance with Section 7.2 shall be excluded from the Assets to
be purchased by the Purchaser under this Agreement and the Purchase Price shall
be reduced by the Allocated Value of the portion of the Assets deemed defective
(which reduction shall be called an “Exclusion Adjustment”). Notwithstanding any
provision of this Agreement to the contrary, in the event that the Purchaser and
the Vendor, acting in good faith, are unable to agree that an Asset is defective
under the provisions of this Agreement (a “Disputed Asset”), the Purchaser may,
at its sole discretion, elect one of the following options: (1) the Purchaser
may elect to waive the relevant Title Defect, Environmental Defect or other
defect and to purchase the Disputed Asset(s) under the terms and conditions set
out in this Agreement notwithstanding such defect; or (2) the Purchaser may
elect to remove the Disputed Asset(s) from the purchase and sale contemplated
under this Agreement and the Purchase Price shall be reduced by the Allocated
Value of such Disputed Asset(s).

7.4 If, prior to the Closing Date, there has been any material non-compliance
with the laws, rules, regulations, ordinances or orders of any governmental
agency or authority having jurisdiction over any of the Assets, resulting in
risk of loss of the Vendors interest in and to any portion of the Assets, the
Vendors right and/or ability to sell the same to the Purchaser, or a material
diminution in the usability or value thereof, then the Purchaser may elect to
treat such of the Assets as are adversely affected by such non-compliance as
Defective Assets by giving Seller notice thereof in accordance with Section 7.2.

7.5 If any Right of First Refusal is exercised in respect of any portion of the
Assets, that portion of the Assets subject to such Right of First Refusal shall
be removed from this sale and the Allocated Value of the Assets for which such
Right of First Refusal was exercised will be deducted from the Cash Price and
the Purchaser Shares. If any preferential, pre-emptive, first purchase right,
right of first refusal or similar right other than a Right of First Refusal set
out in Schedule I is exercised in respect of any portion of the Assets, the
Purchaser may, at its sole discretion, elect to treat that portion of the Assets
affected by the exercise of such right as Defective Assets by giving the Vendor
notice thereof in accordance with Section 7.2 and the Purchase Price shall be
reduced by the Allocated Value for such Assets.

7.6 If any necessary third party or governmental consent to the assignment and
sale contemplated in this Agreement is not obtained prior to the Closing Date
(except for the approval of assignments of leasehold interests and operations of
wells by regulatory authorities which will typically be obtained in the regular
course of business), the Purchaser may elect to treat that portion of the Assets
subject to such consent requirement as Defective Assets by giving the Vendor
notice thereof in accordance with Section 7.2.

7.7 If, prior to the Closing Date, the Purchaser becomes aware of any suit,
action or other proceeding before any court or government agency (other than
matters reflected on Schedule “C”) that would reasonably result in loss or
impairment of the Vendor’s right, title or interest in and to any portion of the
Assets or a substantial portion of the value thereof, the Purchaser may elect to
treat that portion of the Assets affected thereby as Defective Assets by giving
the Vendors notice thereof in accordance with Section 7.2.

7.8 If any inaccuracy in Schedule A results in a substantial loss of value of a
portion of

16

--------------------------------------------------------------------------------

the Assets, the Purchaser may elect to treat that portion of the Assets subject
to such reduction in value as Defective Assets by giving the Vendor notice
thereof in accordance with Section 7.2. For purposes of this Section 7.8 a loss
of value shall not be deemed to be “substantial” unless the loss of value with
respect to a particular Asset is equal to or greater than the greater of (i) 25%
of the Cash Price multiplied by the Allocated Value for that particular Asset;
or (ii) $17,500.

7.9 None of the foregoing matters described in this Article 7 inclusive shall be
considered Defective Assets unless the cumulative effect of such matters on the
value of a particular Asset is such that the value of that particular Asset is
reduced by an amount equal to or greater than the greater of (i) 25% of the Cash
Price multiplied by the Allocated Value for that particular Asset; or (ii)
$17,500, or in the case of an Environmental Defect, the amount set out in
Section 8.2.

7.10 Notwithstanding anything in this Agreement to the contrary, in the event
that the Vendor receives notice of, or otherwise becomes aware of, any event or
act which could reasonably be foreseen as causing the Purchaser to treat any
portion of the Assets as a Defective Asset, the Vendor shall, within three (3)
business days after the day the Vendor receives such notice, or otherwise
becomes aware of such event or act, provide written notice thereof to the
Purchaser.

7.11 In determining which portion of the Assets are Defective Assets, it is the
intent of the parties to include, when possible, only that portion of the Assets
affected by such defect or other basis for such Assets being treated as
Defective Assets.

8. ENVIRONMENTAL MATTERS

8.1 Upon the execution of this Agreement by both parties, the Purchaser shall
have the right, at its own risk and expense to conduct or have conducted a Phase
I environmental audit of the Assets, including ascertainment of the existence of
any wetlands. The Vendor agrees to provide the Purchaser, or its authorized
representatives, with reasonable access to the Assets in order to allow such
environmental audit to be conducted, subject to any restrictions on Vendor with
respect to access to the Assets. The Purchaser shall provide the Vendor with
three (3) business days written notice of the desired dates of during which such
environmental audit will be conducted, and the proposed locations. The Vendor
shall have the right to be present during any testing or assessment and shall
have a right to require splitting of all samples. The Purchaser agrees to
release, indemnify, defend and hold the Vendor harmless against any liability,
loss or damage to persons or property occurring physically on the Assets as a
result of any such environmental audit conducted by the Purchaser or the
Purchaser’s representatives.

8.2 The Purchaser shall notify the Vendor, in writing, of any adverse
environmental conditions with respect to the Assets (an “Environmental Defect”).
For the purposes of this Agreement, an Environmental Defect means an
environmental condition that a regulatory agency is likely to require to be
remedied under applicable environmental laws. For purposes of this Agreement,
Environmental Defects shall be considered to be material only if:

  (a)

The cost of remediation to levels required by applicable environmental laws (the
“Cost of Remediation”) is reasonably estimated to be greater than or equal to
the greater of (i) 25% of the Cash Price multiplied by the Allocated Value for
that particular Asset; or (ii) $17,500; or

        (b)

the cumulative Cost of Remediation with respect to all Environmental Defects
identified by the Purchaser as affecting a particular Asset is reasonably
estimated to be equal to or greater than the greater of (i) 25% of the Cash
Price multiplied by the Allocated Value for that particular Asset; or (ii)
$17,500.

17

--------------------------------------------------------------------------------

The Purchaser shall treat all information relating to Environmental Defects as
confidential, whether material or not, and shall not make any contact with any
governmental authority or third party regarding the same without the Vendor’s
written consent unless required by applicable law.

8.3 Within 15 days after receipt of a notice described in Section 8.2 with
respect to each Environmental Defect, the Vendor may, at its option, either:

  (a)

agree with the Purchaser on an adjustment to the Purchase Price equal to the
parties good faith estimate of the cost to remediate such Environmental Defect
up to, but not greater than, the Allocated Value of the Asset subject to the
Environmental Defect;

        (b)

remediate such condition at the Vendor’s own cost; or

        (c)

remove that portion of the Assets subject to the Environmental Defect from the
Assets being conveyed and reduce the Purchase Price by the Allocated Value for
that portion of the Assets removed.

If the Vendor and the Purchaser agree to an adjustment to the Purchase Price
pursuant to Section 8.3(a), the Purchaser shall proceed to purchase the Assets
including the portion of the Assets with the environmental condition.

8.4 THE PURCHASER AGREES TO ACCEPT ALL RESPONSIBILITY AND LIABILITY FOR THE
ENVIRONMENTAL CONDITION OF THE ASSETS, INCLUDING BUT NOT LIMITED TO ALL CLAIMS
OF WHICH PURCHASER IS AWARE, CAUSES OF ACTION, FINES, LOSSES, COSTS AND
EXPENSES, INCLUDING BUT NOT LIMITED TO COSTS TO CLEAN OR REMEDIATE, IN
ACCORDANCE WITH AND TO THE EXTENT REQUIRED BY APPLICABLE LAW. IN THE EVENT THE
VENDOR ELECTS TO REMEDIATE AN ENVIRONMENTAL CONDITION OR TO REMOVE THAT PORTION
OF THE ASSETS AFFECTED BY AN ENVIRONMENTAL CONDITION FROM THE ASSETS, THE VENDOR
AGREES TO RELEASE THE PURCHASER FROM ANY AND ALL LIABILITY AND RESPONSIBILITY
FOR SUCH ENVIRONMENTAL CONDITION AND AGREES TO INDEMNIFY, DEFEND AND HOLD BUYER
HARMLESS FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, FINES, EXPENSES, COSTS,
LOSSES AND LIABILITIES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ATTORNEY'S
FEES AND COSTS) ARISING FROM, OR IN CONNECTION WITH, SUCH ENVIRONMENTAL
CONDITION.

8.5 THE PURCHASER AGREES TO INDEMNIFY, DEFEND AND HOLD THE VENDOR HARMLESS FROM
ANY AND ALL CLAIMS, CAUSES OF ACTION, FINES, EXPENSES, COSTS, LOSSES AND
LIABILITIES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND
COSTS) IN CONNECTION WITH THE OPERATION OF THE ASSETS OR THE ENVIRONMENTAL
CONDITION OF THE ASSETS OR LEASES:

  (a)

RESULTING FROM THE VENDOR’S OPERATION OF THE ASSETS FROM AND AFTER THE CLOSING
DATE, IN ACCORDANCE WITH ANY APPLICABLE LAW; OR

        (b)

REASONABLY ATTRIBUTABLE TO THE VENDOR’S OPERATION OF THE ASSETS PRIOR TO THE
CLOSING DATE (A “PRIOR EXISTING ENVIRONMENTAL DEFECT”) UNLESS:

18

--------------------------------------------------------------------------------


  (i)

A CLAIM OR ACTION, OR NOTICE OF CLAIM OR ACTION OF A THIRD PARTY IS MADE OR
RECEIVED BY OR TO THE PURCHASER OR THE VENDOR WITH RESPECT TO SUCH PRIOR
EXISTING ENVIRONMENTAL DEFECT WITHIN SIX (6) MONTHS AFTER THE CLOSING DATE, OR

          (ii)

EITHER THE PURCHASER OR THE VENDOR RECEIVES NOTICE OF SUCH PRIOR EXISTING
ENVIRONMENTAL DEFECT WITHIN 6 MONTHS AFTER THE CLOSING DATE; OR

          (c)

RESULTING FROM THE PURCHASER’S OPERATION OF THE ASSETS FROM AND AFTER THE
CLOSING DATE, AS WELL AS THOSE RESULTING FROM THE PURCHASER’S FAILURE TO
PROPERLY REMEDIATE THE SAME IN, IN ACCORDANCE WITH ANY APPLICABLE LAW.

          (d)

FOR PURPOSES OF THIS SECTION 8.5, THE TERM “THIRD PARTY” SHALL MEAN ANY PERSON,
PARTY OR ENTITY OTHER THAN THE PURCHASER OR THE PURCHASER’S OFFICERS OR
DIRECTORS AS NOW OR HEREAFTER CONSTITUTED.

8.6 THE VENDOR AGREES TO INDEMNIFY, DEFEND AND HOLD THE PURCHASER HARMLESS FROM
ANY AND ALL CLAIMS, CAUSES OF ACTION, FINES, EXPENSES, COSTS, LOSSES AND
LIABILITIES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND
COSTS) RELATING TO A PRIOR EXISTING ENVIRONMENTAL DEFECT FOR WHICH A CLAIM,
ACTION OR NOTICE IS MADE OR RECEIVED AS SET OUT IN SECTIONS 8.5(b)(i) OR
8.5(b)(ii) .

8.7 TO THE EXTENT THAT ANY PARTY TO THIS AGREEMENT (THE “INDEMNITEE”) SEEKS
INDEMNIFICATION FROM ANOTHER PARTY TO THIS AGREEMENT (THE “INDEMNITOR”) PURSUANT
TO THE PROVISIONS OF THIS ARTICLE 8, THE INDEMNITEE SHALL PROVIDE WRITTEN NOTICE
TO THE INDEMNITOR OF ANY CLAIM, DEMAND, ACTION OR SUIT FOR WHICH HE, SHE OR IT
IS SEEKING INDEMNIFICATION AS SOON AS REASONABLY PRACTICABLE AFTER THE
INDEMNITEE HAS RECEIVED NOTICE THEREOF. THE INDEMNITOR SHALL, AT THEIR OWN COST
AND EXPENSE, DEFEND OR CAUSE TO BE DEFENDED ANY AND ALL SUCH ACTIONS OR SUITS
THAT MAY BE BROUGHT AGAINST THE INDEMNITEE AND, IN ANY EVENT, SHALL SATISFY,
PAY, DISCHARGE ANY AND ALL JUDGMENTS, AWARDS, PENALTIES, COSTS AND FINES THAT
MAY BE RECOVERED AGAINST THE INDEMNITEE IN ANY SUCH ACTION, PLUS ALL ATTORNEYS’
FEES AND COSTS OF THE INDEMNITEE RELATED THERETO, TO THE EXTENT PERMITTED BY
APPLICABLE LAW. THE INDEMNITEE SHALL NOT SETTLE ANY CLAIM, DEMAND, ACTION OR
SUIT FOR WHICH THE INDEMNITEE IS SEEKING INDEMNIFICATION THEREFOR FROM THE
INDEMNITOR WITHOUT FIRST (I) GIVING WRITTEN NOTICE TO THE INDEMNITOR OF THE
INDEMNITEE’S DESIRE TO SETTLE; AND (II) OBTAINING THE WRITTEN CONSENT OF THE
INDEMNITOR TO SUCH SETTLEMENT, WHICH (SUBJECT TO THE INDEMNITOR’S RIGHT TO
DEFEND) THE INDEMNITOR SHALL NOT UNREASONABLY WITHHOLD. THE INDEMNITOR SHALL
HAVE THE RIGHT, AT THEIR SOLE OPTION, TO REMEDIATE, AT THEIR SOLE EXPENSE, THE
CAUSE OF THE CLAIM, DEMAND, ACTION OR SUIT AS AN ALTERNATIVE FORM OF SETTLEMENT.

8.8 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE INDEMNITIES
MADE BY THE PURCHASER IN THIS ARTICLE 8 SHALL NOT APPLY TO

19

--------------------------------------------------------------------------------

THE REMEDIATION OF NORMALLY OCCURRING RADIOACTIVE MATERIAL ("NORM”) THAT MAY BE
FOUND ON THE LANDS EXCEPT THAT SUCH INDEMNITIES WILL APPLY TO NORM REMEDIATION
REQUIRED AS A RESULT OF PRODUCTION OF OIL AND GAS FROM THE LANDS BY THE
PURCHASER AFTER THE CLOSING DATE.

9. CONDITIONS OF CLOSING

9.1 All obligations of the Purchaser under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:

  (a)

The respective representations and warranties of the Vendor contained in this
Agreement or in any Schedule hereto or certificate or other document delivered
to the Purchaser pursuant hereto shall be substantially true and correct as of
the date hereof and as of the Closing Date with the same force and effect as
though such representations and warranties had been made on and as of such date,
regardless of the date as of which the information in this Agreement or any such
Schedule or certificate is given, and the Purchaser shall have received on the
Closing Date certificates dated as of the Closing Date, in forms satisfactory to
legal counsel for the Purchaser and signed under seal by the Vendor to the
effect that his representations and warranties referred to above are true and
correct on and as of the Closing Date with the same force and effect as though
made on and as of such date, provided that the acceptance of such certificates
and the closing of the transactions herein provided for shall not be a waiver of
the respective representations and warranties contained in this Agreement or in
any Schedule hereto or in any certificate or document given pursuant to this
Agreement which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Purchaser;

          (b)

the Vendor shall have delivered to the Purchaser a certificate in form and
substance satisfactory to the Purchaser, dated as of the Closing Date, to the
effect that:

          (i)

the Vendor owns, possesses and has Defensible Title to the Assets, free and
clear of any and all mortgages, liens, pledges, charges, security interests,
encumbrances, actions, claims or demands of any nature whatsoever and howsoever
arising;

          (ii)

all consents, permits, approvals or other authorizations necessary to the proper
operation of the Assets as they are currently being operated by the Vendor have
been obtained by the Vendor and remain in good standing with respect thereto;
and

          (iii)

all necessary approvals, consents, permits or other authorizations, and all
necessary steps and proceedings, have been obtained or taken, or will be
obtained in the regular course of business after the Closing Date, to permit the
Assets to be duly and validly transferred to and, where applicable, registered
in the name of the Purchaser.

          (c)

At the Closing Date there shall have been no materially adverse change in the
status or condition of the Assets that could have a materially adverse affect on
the Assets or upon the Vendor’s ability to transfer and sell the same to the
Purchaser on the terms and conditions set out in this Agreement.

20

--------------------------------------------------------------------------------


  (d)

No substantial damage by fire or other hazard to the Assets shall have occurred
prior to the Closing Date.

        (e)

The Vendor shall have delivered, or shall have caused to be delivered, to the
Purchaser those financial statements specified in Section 6.5.

        (f)

The Vendor shall have provided proof, reasonably satisfactory to the Purchaser,
that those matters set out in Schedule F have been satisfactorily, and
definitively, resolved.

        (g)

The Vendor shall have delivered to the Purchaser an Affidavit of Liens and
Encumbrances in substantially the same form as set out in Schedule H.

        (h)

The Purchaser shall have completed its due diligence investigations with respect
to the Assets, and to the affairs of the Vendor as they relate thereto, to its
reasonable satisfaction.

9.2 In the event any of the foregoing conditions contained in paragraph 9.1
hereof are not fulfilled or performed at or before the Closing Date to the
reasonable satisfaction of the Purchaser, the Purchaser may terminate this
Agreement by written notice to the Vendor and in such event the Purchaser shall
be released from all further obligations hereunder but any of such conditions
may be waived in writing in whole or in part by the Purchaser without prejudice
to its rights of termination in the event of the non-fulfilment of any other
conditions.

9.3 All obligations of the Vendor under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:

  (a)

The representations and warranties of the Purchaser contained in this Agreement
or in any Schedule hereto or certificate or other document delivered to the
Vendor pursuant hereto shall be substantially true and correct as of the date
hereof and as of the Closing Date with the same force and effect as though such
representations and warranties had been made on and as of such date, regardless
of the date as of which the information in this Agreement or any such Schedule
or certificate is given, and the Vendor shall have received on the Closing Date
a certificate dated as of the Closing Date, in a form satisfactory to the Vendor
and signed under seal by a senior officer of the Purchaser, to the effect that
such representations and warranties referred to above are true and correct on
and as of the Closing Date with the same force and effect as though made on and
as of such date, provided that the acceptance of such certificate and the
closing of the transaction herein provided for shall not be a waiver of the
representations and warranties contained in Article 4 or in any Schedule hereto
or in any certificate or document given pursuant to this Agreement which
covenants, representations and warranties shall continue in full force and
effect for the benefit of the Vendor.

          (b)

The Purchaser shall have caused to be delivered to the Vendor a certificate of
an officer of the Purchaser, in form and substance satisfactory to the Vendor,
dated as of the Closing Date, to the effect that:

          (i)

the Purchaser has been duly incorporated and organized and is validly subsisting
under the laws of the State of Nevada, it has the corporate power to own or
lease its properties and to carry on its business that is now being conducted by
it and is in good standing with respect to all filings with the

21

--------------------------------------------------------------------------------


   

appropriate corporate authorities in Nevada and with respect to all annual and
quarterly filings with the SEC;

            (ii)

the issued and authorized capital of the Purchaser is as set out in this
Agreement and all issued shares have been validly issued as fully paid and
non-assessable;

            (iii)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Purchaser Shares to be duly and validly
allotted and issued to and registered in the name of the Vendor;

            (iv)

the Purchaser has all requisite power and authority to enter into this
Agreement, to purchase the Assets on the terms described in this Agreement, and
to perform its other obligations under this Agreement and that the consummation
of the transactions contemplated by this Agreement will not violate, or be in
conflict with, any provisions of the Purchaser’s governing documents or any
agreement or instrument to which the Purchaser is a party or by which it is
bound, or any judgment, decree, order, statute, rule or regulation applicable to
the Purchaser;

            (v)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the issuance and delivery of the Purchaser Shares
to the Vendor, in consideration of the Vendor entering into this Agreement and
of the purchase of the Company Shares from the Vendor, will not be in breach of
any laws of Nevada and, in particular, but without limiting the generality of
the foregoing, the execution and delivery of this Agreement by the Purchaser has
not breached, and the consummation of the purchase and sale contemplated hereby
will not be in breach of, any securities laws of the United States of America;

           

and, without limiting the generality of the foregoing, that all corporate
proceedings of the Purchaser, its shareholders and directors and all other
matters which, in the reasonable opinion of counsel for the Company, are
material in connection with the transaction of purchase and sale contemplated by
this Agreement, have been taken or are otherwise favourable to the completion of
such transaction.

          (c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, financial condition or business (financial or
otherwise) of the Purchaser from that shown on or reflected in the Purchaser
Financial Statements.

          (d)

The Purchaser shall have obtained those bonds and permits set out in Section
5.17.

          (e)

The Vendor shall have completed his due diligence investigations with respect to
the affairs of the Purchaser to his reasonable satisfaction.

9.4 In the event that any of the conditions contained in Section 9.3 hereof
shall not be fulfilled or performed by the Purchaser at or before the Closing
Date to the reasonable satisfaction of the Vendor then the Vendor shall have all
the rights and privileges granted to the Purchaser under Section 9.2, mutatis
mutandis.

22

--------------------------------------------------------------------------------

10. CLOSING ARRANGEMENTS

10.1 Unless otherwise agreed to by the parties, Closing shall take place on the
Scheduled Closing Date set out in Section 1.1(jj) . Notwithstanding any
provisions of this Agreement to the contrary, the Purchaser and the Vendor
expressly agree to delay Closing by up to 60 days after the Scheduled Closing
Date set out in Section 1.1(jj) in the following circumstances:

  (a)

The Purchaser has, not less than ten (10) business days prior to the Scheduled
Closing Date, provided written notice to the Vendor either that:

          (i)

the Purchaser has not yet obtained financing in an amount sufficient to enable
it to pay the Cash Price to the Vendor, together with reasonable evidence that
the Purchaser is in the process of obtaining such financing, or

          (ii)

the Purchaser has not yet obtained all bonds required of an operator to operate
oil and gas leases in the State of New Mexico as required by the Oil
Conservation Division, the Office of the Commissioner of Public Lands and the
Bureau of Land Management, together with reasonable evidence that the Purchaser
is in the process of obtaining such bonds.

          (b)

The Purchaser has provided notice to the Vendor in accordance with Section 7.2
of a Defective Asset and the Vendor has, not less than ten (10) business days
prior to the Scheduled Closing Date, provided written notice to the Purchaser
that the Vendor intends to remove or cure such defect, and that such additional
time period is reasonably necessary to cure such defect.

10.2 Closing shall take place at the offices of Currier Abstract Company (the
“Closing Agent”) at 506 West Texas, Artesia, New Mexico 88210, or at such other
place as the parties may mutually agree.

10.3 On the Closing Date, upon fulfilment of all the conditions set out in
Article 9 which have not been waived in writing by the Purchaser or by the
Vendor, as the case may be, then:

  (a)

the Vendor shall deliver to the Purchaser:

          (i)

the Assignment, Bill of Sale and Conveyance in the form attached as Schedule G
and such other documents as may be necessary to record the transfer of the
Assets to the Purchaser;

          (ii)

the certificates and officer's certificate referred to in Section 9.1; and

          (iii)

evidence satisfactory to the Purchaser and its legal counsel of the completion
by the Company and the Vendor of those acts referred to in Section 9.1.

          (b)

the Vendor shall cause all of its right, title and interest in and to the Assets
to be transferred to the Purchaser by assignment in the form set out in Schedule
G;

          (c)

the Purchaser shall, subject to any adjustments made to the Purchase Price in
accordance with the provisions of this Agreement, issue and deliver to the
Vendor:

          (i)

certificates representing 6,500,000 shares of the Purchaser’s common stock duly
endorsed with legends acceptable to the Purchaser's counsel

23

--------------------------------------------------------------------------------


respecting restrictions on transfer as required by or necessary under the
applicable securities legislation of the United States or any state;

        (ii)

the certificates and officer's certificate referred to in Section 9.3; and

        (iii)

not less than 24 hours prior to the Closing, wire transfer to the Closing Agent,
payable for the account of the Vendor, or such other form of payment as is
acceptable to the Vendor, the sum of $4,900,000; and

          (d)

the Purchaser shall assign to the Vendor the Overriding Royalty in the form set
out in Schedule D.

11. GENERAL PROVISIONS

11.1 Time shall be of the essence of this Agreement.

11.2 This Agreement contains the whole agreement between the parties hereto in
respect of the purchase and sale of the Assets and there are no warranties,
representations, terms, conditions or collateral agreements expressed, implied
or statutory, other than as expressly set forth in this Agreement.

11.3 This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns. The
Purchaser may not assign this Agreement without the consent of the Vendor which
consent may be withheld for any reason whatsoever.

11.4 Any notice to be given under this Agreement shall be duly and properly
given if made in writing and delivered or telecopied to the addressee at the
address as set out on page one of this Agreement. Any notice given as aforesaid
shall be deemed to have been given or made on, if delivered, the date on which
it was delivered or, if telecopied, on the next business day after it was
telecopied. Any party hereto may change its address for notice from time to time
by providing notice of such change to the other parties hereto in accordance
with the foregoing.

11.5 This Agreement may be executed in one or more counter-parts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

11.6 This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of New Mexico.

11.7 No claim shall be made by the Vendor against the Purchaser, or by the
Purchaser against the Vendor, as a result of any misrepresentation or as a
result of the breach of any covenant or warranty herein contained unless the
aggregate loss or damage to such party exceeds $17,500.

-- THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK --

24

--------------------------------------------------------------------------------

11.8 All covenants, agreements, representations and warranties on the part of
each of the parties, notwithstanding any investigations or enquiries made by any
of the parties prior to Closing, or the waiver of any condition by any of the
parties, shall survive the date of Closing.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

LANGUAGE ENTERPRISES CORP.       /s/ Paul C. Kirkitelos   By Its Authorized
Signatory Paul C. Kirkitelos CEO, CFO, President, Secretary and Treasurer


SIGNED, SEALED AND DELIVERED     BY J. WARREN HANSON AND KATHIE HANSON     in
the presence of:           /s/ Witnessed   /s/ J. Warren Hanson Signature of
Witness   J. WARREN HANSON     doing business as “Hanson Energy” Name          
Address                 /s/ Witnessed   /s/ Kathie Hanson Signature of Witness  
KATHIE HANSON       Name           Address    

25

--------------------------------------------------------------------------------

SCHEDULE "A"

to that Purchase and Sale Agreement dated for reference as of April 25, 2008
between Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife
and Language Enterprises Corp.

LEASES

(see attached)

--------------------------------------------------------------------------------

SCHEDULE “A”

Attached to Purchase and Sale Agreement between
Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife and
Language Enterprises Corporation dated _________ __, 2008.

  DESCRIPTION GWI NRI Allocation 1









Atkins Federal Lease: United States Oil and Gas Lease Serial No. LC 062996-B,
insofar as said lease covers the following described land in Eddy County:

Township 16 South, Range 29 East, N.M.P.M. 

          Section 17: N/2NE/4, SE/4NE/4, N/2 NW/4

LIMITED IN DEPTH from the surface to 100 feet below the base of the Queen
formation 

          Section 17: SW/4 NE/4

LIMITED IN DEPTH from 1,950 feet to 100 feet below the base of the Queen
formation

containing 240 acres, more or less 1.0









.825









5.0829%









2






Atkins State B Lease: State of New Mexico Oil and Gas Lease B-2885, insofar as
said lease covers the following described land in Eddy County:

Township 16 South, Range 29 East, N.M.P.M. 

          Section 16: SW/4

LIMITED IN DEPTH from the surface to 100 feet below the base of the Queen
formation

containing a total of 160 acres, more or less 1.0






.768333






.5261%






3





Atsel Federal Lease: United States Oil and Gas Lease Serial No. LC 062407
insofar as said lease covers the following described land in Eddy County:

Township 17 South, Range 29 East N.M.P.M. 

          Section 30: SW/4 SE/4

LIMITED IN DEPTH from the surface to 2,628 feet.

containing a total 40 acres, more or less 1.0





.7625





.2460%







1

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 4

Berry A Lease: United States Oil and Gas Lease Serial No. NM 025527-A, insofar
as said lease covers the following described land in Eddy County:

Township 17 South, Range 27 East, N.M.P.M. 

          Section 23: SE/4 NW/4 
          Section 24: NE/4, SW/4, SW/4 NW/4, SW/4 SE/4

LIMITED IN DEPTH from the surface to top of San Andres formation

containing a total 440 acres, more or less

1.0 .7625 (oil)
.7100 (gas) .0673% 5 Berry B Lease: United States Oil and Gas Lease Serial No.
NM 025527-B, insofar as said lease covers the following described land in Eddy
County:

Township 17 South, Range 27 East, N.M.P.M. 

          Section 25: W/2 NE/4

LIMITED IN DEPTH from the surface to 700 feet

LIMITED IN DEPTH from 700 feet below the surface down to the top of the San
Andres formation

containing a total 80 acres, more or less 1.0






.7625 (oil)
.7100 (gas)

.7625 (oil)
.7725 (gas)

.0673% 6 Berry Fed Lease: United States Oil and Gas Lease Serial No. NM 025527,
insofar as said lease covers the following described land in Eddy County:

Township 17 South, Range 27 East, N. M.P.M. 

          Section 23: SW/4 NE/4

LIMITED IN DEPTH from the surface to the top of the San Andres formation 

          Section 23: SW/4 SE/4

LIMITED IN DEPTH from the surface to 700 feet

LIMITED IN DEPTH from 700 feet below the surface down to the top of the San
Andres formation

containing a total 80 acres, more or less 1.0






.7625 (oil)
.7100 (gas)

.7625 (oil)
.7100 (gas)

 .7625(oil)
.7725 (gas)

.0673%

2

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 7






Brigham B Lease: United States Oil and Gas Lease Serial No. LC028992-J, insofar
as said lease covers the following described land in Eddy County:

Township 17 South, Range 30 East, N.M.P.M. 

          Section 22: S/2 SW/4

LIMITED IN DEPTH from the surface to 5,000 feet SAVE AND EXCEPT the Premier Sand
formation

containing a total 80 acres, more or less 1.0

.765625 (oil)
.750000 (gas) .9421%
8 Cedar Lake Lease: State of New Mexico Oil and Gas Lease No. B-3627, insofar as
said lease covers the following described land in Eddy County:

Township 17 South, Range 31 East, N.M.P.M. 

          Section 30: Lots 1 & 2 (W/2 NW/4)

LIMITED IN DEPTH from the surface to 5,500 feet containing a total 65.73 acres,
more or less 1.0 .8203125 2.7062% 9 Conoco State Lease: State of New Mexico Oil
and Gas Lease No. B-8569, insofar as said lease covers the following described
land in Eddy County:

Township 17 South, Range 29 East, N.M.P.M. 

          Section 3: SW/4 SW/4

LIMITED IN DEPTH from the surface to 2,600 feet containing a total 40 acres,
more or less 1.0 .825 .0673% 10

Donnelly Kelly Lease: State of New Mexico Oil and Gas Lease No. 703-69, insofar
as said lease covers the following described land in Eddy County:

Township 18 South, Range 28 East, N.M.P.M. 

          Section 8: SW/4 SE/4

LIMITED IN DEPTH from the surface to 2,500 feet

containing a total 40 acres, more or less

1.0

.825 .0673%


3

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 11

Empire J Federal Lease: United States Oil and Gas Lease Serial No. LC 066445,
insofar as said lease covers the following described land in Eddy County:

Township 18 South, Range 26 East, N.M.P.M. 

          Section 1: SE/4 NE/4, E/2 SE/4

LIMITED IN DEPTH from the surface to base of San Andres formation

containing a total 120 acres, more or less

1.0 .75 1.4325% 12

Featherstone Federal Lease: United States Oil and Gas Lease Serial No. LC
068722, insofar as said lease covers the following described land in Eddy
County:

Township 17 South, Range 29 East, N.M.P.M. 

          Section 10: W/2 W/2

LIMITED IN DEPTH from the surface to 2,600 feet

containing a total 160 acres, more or less

.974501625

.7796013

5.3533%

13

Featherstone State B Lease: State of New Mexico Oil and Gas Lease No. B-7071:

Township 18 South, Range 28 East, N.M.P.M.

a. Featherstone State Well # 1 : Insofar as said lease covers the following
described land in Eddy County: 

          Section 2: NW/4 SE/4

b. Featherstone State Well # 4 : Insofar as said lease covers the following
described land in Eddy County: 

          Section 2: NE/4 SW/4 

          LIMITED IN DEPTH from the surface to 3,500 feet 

          containing a total 80 acres, more or less





.95



.958452344



.83130571



.83203791 1.2343%

4

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 14

Featherstone State E Lease: State of New Mexico Oil and Gas Lease No. E-1285,
insofar as said lease covers the following described land in Eddy County:

Township 18 South, Range 28 East, N.M.P.M. 

          Section 2: SW/4 NE/4, SE/4 NW/4

LIMITED IN DEPTH from the surface to 3,500 feet

containing a total 80 acres, more or less

.9594523 .83203791 1.3051% 15

Federal S and Mustang 28 Federal Lease: United States Oil and Gas Lease Serial
No. LC 028936-C, insofar as said lease covers the following described land in
Eddy County:

Township 17 South, Range 30 East, N.M.P.M. 

          Section 28: E/2 NW/4, SW/4 NW/4, W/2 
                    SW/4, NE/4 SW/4

LIMITED IN DEPTH from the surface to 4,000 feet

containing a total 240 acres, more or less

.80312500 .642500 7.1182% 16

Federal X Lease: United States Oil and Gas Lease Serial No. LC 029342-A, insofar
as said lease covers the following described land in Eddy County:

Township 17 South, Range 30 East, N.M.P.M. 

          Section 21: Lots 13-24, 61-72, S/2 N/2 S/2 NE/4 
                    SW/4, S/2 S/2 NE/4 SW/4, SE/4 
                    SW/4 (formerly E/2 SW/4), 
                    SW/4 SW/4

LIMITED IN DEPTH from the surface to 4,000 feet

containing 119.96 acres, more or less

.80312500 .642500 .1989% 17

Five J State #647 Lease: State of New Mexico Oil and Gas Lease No. 647, insofar
as said lease covers the following described land in Eddy County:

Township 17 South, Range 28 East, N.M.P.M. 

          Section 25: NE/4 SE/4, SW/4 SE/4 
          Section 36: SW/4 NE/4

LIMITED IN DEPTH from the surface to 2,641 feet

containing 120 acres, more or less

.66651180 .55598960 .0673%

5

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation

b. FW&Y State #647 Lease: State of New Mexico Oil and Gas Lease No. 647, insofar
as said lease covers the following described land in Eddy County:

Township 17 South, Range 28 East, N.M.P.M. 

          Section 25: N/2 NE/4

LIMITED IN DEPTH from the surface to 1,500 feet

containing 80 acres, more or less

1.0 .812500 .0673%

c. State # 647 Lease: State of New Mexico Oil and Gas Lease No. 647, insofar as
said lease covers the following described land in Eddy County:

Township 17 South, Range 28 East, N.M.P.M. 

          Section 25: SE/4 SE/4 
          Section 36: N/2 NE/4, SE/4 NE/4, N/2 SE/4

LIMITED IN DEPTH from the surface to 500 feet below the top of the San Andres
formation

containing 240 acres, more or less

.66651180 .55598960 2.3511% d. Rampo State #647 Lease: State of New Mexico Oil
and Gas Lease No. 647, insofar as said lease covers the following described land
in Eddy County:

Township 17 South, Range 28 East, N.M.P.M. 

          Section 31: Lots 3 & 4 (W/2 SW/4)

LIMITED IN DEPTH from the surface to 2,000 feet

containing 87.43 acres, more or less .95921100 .7062946 .2369% 18

General American Federal Lease: United States Oil and Gas Lease Serial No. NM
074937, insofar as said lease covers the following described land in Eddy
County:

Township 17 South, Range 30 East, N.M.P.M. 

          Section 10: SE/4 SE/4

LIMITED IN DEPTH from the surface to 3,600 feet

containing 40 acres, more or less

1.0 .82500 1.6418%

6

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 19

Green Federal Lease: United States Oil and Gas Lease Serial No. NM 0555569,
insofar as said lease covers the following described land in Eddy County:

Township 17 South, Range 29 East, N.M.P.M. 

          Section 31: Lots 1 & 2 (W/2 NW/4), E/2 NW/4, 
                    NW/4 NE/4, S/2 NE/4

LIMITED IN DEPTH from the surface to 2,725 feet

containing 257.49 acres, more or less

1.0 .7078125 1.0045% 20

Hastie Federal Lease: United States Oil and Gas Lease Serial No. LC 045818-A,
insofar as said lease covers the following described land in Eddy County:

Township 17 South, Range 28 East, N.M.P.M.

Tract 1: Section 18: Lots 1, 2, (W/2 NW/4), E/2 NW/4

LIMITED IN DEPTH from the surface to 1,000 feet beneath the surface 

          Section 18: Lots 3, 4 (W/2 SW/4), E/2 SW/4

LIMITED IN DEPTH from the surface to 700 feet beneath the surface

Tract 2: Section 18: NE/4 SW/4

LIMITED IN DEPTH from 1,200 feet down to 1,932 feet beneath the surface

containing 320 acres, more or less

1.0



.77265625


.800000


.72800 1.9497% 21

Hondo K Federal Lease: United States Oil and Gas Lease Serial No. LC 049998-b,
insofar as said lease covers the following described land in Eddy County:

Township 17 South, Range 31 East, N.M.P.M. 

          Section 1: Lot 4 (NW/4 NW/4)

LIMITED IN DEPTH from the surface to 3,985 feet 

          Section 1: SW/4 NW/4

LIMITED IN DEPTH from the surface to 3,961 feet

containing 79.91 acres, more or less

1.0











.70000

.68000

.4233%









7

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 22 Hudson Saiken State Lease: State of New
Mexico Oil and Gas Lease No. B-5862, insofar as said lease covers the following
described land in Eddy County:

Township 17 South, Range 28 East, N.M.P.M. 

          Section 31: Lot 2 (SW/4 NW/4)

LIMITED IN DEPTH from the surface to 2,000 feet

containing 40 acres, more or less 1.0 .82500 .0673% 23 Humble State Lease: State
of New Mexico Oil and Gas Lease No. E-742, insofar as said lease covers the
following described land in Eddy County:

Township 17 South, Range 29 East, N.M.P.M. 

          Section 19: NE/4 SW/4

LIMITED IN DEPTH from the surface to 1,009 feet 

          Section 19: SE/4 SW/4

LIMITED IN DEPTH from the surface to 1,055 feet 

          Section 20: SE/4 NW/4

LIMITED IN DEPTH from the surface to 2,386 feet

containing 120 acres, more or less 1.0













.80000

.80000

.87500

1.1260%









24 Humble B State Lease: State of New Mexico Oil and Gas Lease No. B-11540,
insofar as said lease covers the following described land in Eddy County:

Township 18 South, Range 28 East, N.M.P.M. 

          Section 15: SW/4 NE/4 
          Section 22: NW/4 SW/4

LIMITED IN DEPTH from the surface to 100 feet below the deepest depth drill but
not to exceed 3,000 feet beneath the surface

containing 80 acres, more or less 1.0 .76000 .4274%

8

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 25 Jennings Fee Lease: Oil and Gas Lease dated
June 2, 1981, between Midwest Investment Company and Arrowhead Oil Corporation,
insofar as said lease covers the following described land in Eddy County:

Township 18 South, Range 28 East, N.M.P.M. 

          Section 18: NE/4 NE/4

LIMITED IN DEPTH from the surface to 2,596 feet

containing 40 acres, more or less 1.0 .75000 .1136% 26 Leonard Federal Lease:
United States Oil and Gas Lease Serial No. NM 29269, insofar as said lease
covers the following described land in Eddy County:

Township 17 South, Range 29 East, N.M.P.M. 

          Section 30: NE/4 SE/4

LIMITED IN DEPTH from the surface to 2,628 feet 

          Section 30: NW/4 SE/4

LIMITED IN DEPTH from the surface to 4,000 feet

containing 80 acres, more or less 1.0











.762500



.825000

3.2453%







27 Malco B Federal Lease: United States Oil and Gas Lease Serial No. LC
026874-B, insofar as said lease covers the following described land in Eddy
County:

Township 18 South, Range 27 East, N.M.P.M. 

          Section 6: NW/4 SE/4

LIMITED IN DEPTH from the surface to the base of the San Andres formation

containing 40 acres, more or less 1.0 .75000 1.5629% 28 Red Lake Federal Lease:
United States Oil and Gas Lease Serial No. NM 59035, insofar as said lease
covers the following described land in Eddy County:

Township 17 South, Range 28 East, N.M.P.M. 

          Section 10: NE/4 SW/4, NW/4 SE/4

LIMITED IN DEPTH from the surface to 2,500 feet

containing a total 80 acres, more or less 1.0





.7550(oil)
.8350(gas)




.0673%







9

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 29 Robinson State Lease: State of New Mexico
Oil and Gas Lease No. B-7596, insofar as said lease covers the following
described land in Eddy County:

Township 17 South, Range 29 East, N.M.P.M. 

          Section 27: W/2 NW/4

LIMITED IN DEPTH from the surface to 3,500 feet

containing a total 80 acres, more or less 1.0 .87500 1.4201% 30 Sackett Federal
Lease: United States Oil and Gas Lease Serial No. NM 14847, insofar as said
lease covers the following described land in Eddy County:

Township 17 South, Range 29 East, N.M.P.M. 

          Section 29: SW/4 SW/4

LIMITED IN DEPTH from the surface to base of San Andres formation 

          Section 29: SE/4 SW/4

LIMITED IN DEPTH from the surface to base of San Andres formation

containing a total 80 acres, more or less



.734



.895





.6632515



.6580713





1.0778%







10

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 31



















Saunders Federal Lease: United States Oil and Gas Lease Serial No. LC 064023,
insofar as said lease covers the following described land in Eddy County:

Township 17 South, Range 27 East, N.M.P.M.

a. Tract 1 

          Section 13: SE/4

LIMITED IN DEPTH from the surface to 700 feet beneath the surface

containing a total 160 acres, more or less

b. Tract 2: 

          Section 13: NE/4 SE/4

LIMITED IN DEPTH from 1,200 feet to 1,968 feet

c. Tract 3: 

          Section 13: NW/4 SE/4

LIMITED IN DEPTH from 1,200 feet to 1,857 feet

d. Tract 4: 

          Section 13: SE/4 SE/4

LIMITED IN DEPTH from 1,200 feet to 2,068 feet





1.0







1.0





1.0





1.0





.77500







.70000





.70000





.65000
2.0482% 32






Saunders A Federal Lease: United States Oil and Gas Lease Serial No. LC
048491-A, insofar as said lease covers the following described land in Eddy
County:

Township 17 South, Range 27 East, N.M.P.M. 

          Section 13: W/2 NE/4, SE/4 NE/4

LIMITED IN DEPTH from the surface to top of San Andres formation

containing a total 120 acres, more or less 1.0






.76250 (oil)
.78675(gas)





.0673%








11

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 33






Saunders B Federal Lease: United States Oil and Gas Lease Serial No. LC
048491(b), insofar as said lease covers the following described land in Eddy
County:

Township 17 South, Range 27 East, N.M.P.M. 

          Section 13: NE/4 NE/4

LIMITED IN DEPTH from the surface to top of San Andres formation

containing a total 40 acres, more or less 1.0 .77500(oil)
.79125(gas) .0673% 34





Sinclair A State Lease and Sinclair State Lease: State of New Mexico Oil and Gas
Lease No. E-950, insofar as said lease covers the following described land in
Eddy County:

a. Sinclair A State: :

Township 17 South, Range 29 East, N.M.P. M. 

          Section 19: Lot 3 (NW/4 SW/4)

LIMITED IN DEPTH from the surface to 951 feet


.75





.6152344





.1924%






b. Sinclair State:

Township 17 South, Range 29 East, N.M.P.M. 

          Section 9: SE/4 SE/4

LIMITED IN DEPTH from the surface to 2,650 feet

containing a total 67.40 acres, more or less 1.0 .75000 .4686% 35







Skelly State Lease: State of New Mexico Oil and Gas Lease No. E-134, insofar as
said lease covers the following described land in Eddy County:

Township 16 South, Range 29 East, N.M.P.M. 

          Section 15 NW/4 SW/4 
          Section 16 N/2, NE/4 SE/4

LIMITED IN DEPTH from the surface to 100 feet below base of Queen formation

containing a total 400 acres, more or less 1.0 .75000 7.3492%

12

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 36 SL Federal A Lease: United States Oil and
Gas Lease Serial No. LC 028785-A, insofar as said lease covers the following
described land in Eddy County:

Township 17 South, Range 29 East, N.M.P.M. 

          Section 12: SW/4 SW/4

LIMITED IN DEPTH from depths below the base of the unitized formation in the
Square Lake 12 Unit Agreement dated August 1, 1967 to 5,000 feet beneath the
surface

containing a total 40 acres, more or less 1.0 .80000 .3098% 37 Smith State
Lease: State of New Mexico Oil and Gas Lease No. 2029, insofar as said lease
covers the following described land in Eddy County:

Township 18 South, Range 28 East, N.M.P.M. 

          Section 4: Lot 1 (NE/4 NE/4)

LIMITED IN DEPTH from the surface to 2,400 feet

containing a total 40.03 acres, more or less 1.0 .82500 .3916% 38 Solt State
Lease: State of New Mexico Oil and Gas Lease No. B-3823, insofar as said lease
covers the following described land in Eddy County:

Township 18 South, Range 28 East, N.M.P.M. 

          Section 5: S/2 SE/4

LIMITED IN DEPTH from the surface to 3,300 feet

containing a total 80 acres, more or less 1.0 .82500 .5022% 39






Spurck State Lease: State of New Mexico Oil and Gas Lease No. B-8318, insofar as
said lease covers the following described land in Eddy County:

Township 17 South, Range 27 East, N.M.P.M. 

          Section 24: E/2 NW/4, NE/4 SE/4

LIMITED IN DEPTH to depths from 700 feet below the surface down to the top of
the San Andres formation

containing 120 acres, more or less 1.0 .75000 .0673%

13

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 40





State 32 Lease: State of New Mexico Oil and Gas Lease No. E-1717, insofar as
said lease covers the following described land in Eddy County:

Township 17 South, Range 28 East, N.M.P.M. 

          Section 32: NW/4 SE/4

LIMITED IN DEPTH from the surface to 2,200 feet

containing 40 acres, more or less 1.0 .85500 .1891% 41






State AE Lease: State of New Mexico Oil and Gas Lease No. B-3823, insofar as
said lease covers the following described land in Eddy County:

Township 18 South, Range 28 East, N.M.P.M. 

          Section 4: Lot 2 (NW/4 NE/4), SW/4 NE/4, 
                    SE/4 NW/4

LIMITED IN DEPTH from the surface to 3,100 feet

containing 120.99 acres, more or less 1.0 .75000 .0673% 42





State E Lease: State of New Mexico Oil and Gas Lease No. E-9261, insofar as said
lease covers the following described land in Eddy County:

Township 18 South, Range 28 East, N.M.P.M. 

          Section 17: NW/4 NE/4

LIMITED IN DEPTH from the surface to 2,500 feet

containing 40 acres, more or less 1.0 .82500 .6636% 43






State B Lease: State of New Mexico Oil and Gas Lease No. B-1111, insofar as said
lease covers the following described land in Eddy County:

Township 17 South, Range 28 East, N.M.P.M. 

          Section 22: SW/4 SW/4

LIMITED IN DEPTH from the surface to the base of the Seven Rivers formation

containing 40 acres, more or less 1.0 .70000 .0673%

14

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 44 State BK Lease: State of New Mexico Oil and
Gas Lease No. B-3627, insofar as said lease covers the following described land
in Eddy County:

Township 17 South, Range 31 East, N.M.P.M. 

          Section 19: Lots 3 and 4 (W/2 SW/4)

LIMITED IN DEPTH from the surface to 5,000 feet

containing 65.32 acres, more or less 1.0 .81500 1.2242% 45 State BKC 9 Lease:
State of New Mexico Oil and Gas Lease No. B-10920, insofar as said lease covers
the following described land in Eddy County:

Township 17 South, Range 31 East, N.M.P.M. 

          Section 2: SE/4 SW/4

LIMITED IN DEPTH from the surface to 3,946 feet

containing 40 acres, more or less 1.0 .74000 .2349% 46 State BKC 10 Lease: State
of New Mexico Oil and Gas Lease No. B-3635, insofar as said lease covers the
following described land in Eddy County:

Township 17 South, Range 31 East, N.M.P.M. 

          Section 2: NE/4 SW/4

LIMITED IN DEPTH from the surface to 3,946 feet

containing 40 acres, more or less 1.0 .74000 .2388% 47 State BGK Lease: State of
New Mexico Oil and Gas Lease No. B-2613, insofar as said lease covers the
following described land in Eddy County:

Township 17 South, Range 31 East, N.M.P.M. 

          Section 2: E/2 SE/4

LIMITED IN DEPTH from the surface to 3,845 feet

containing 80 acres, more or less 1.0 .74000 .0673%

15

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 48 State N Lease: State of New Mexico Oil and
Gas Lease No. E-828, insofar as said lease covers the following described land
in Eddy County:

Township 18 South, Range 28 East, N.M.P.M. 

          Section 8: SE/4 SW/4

LIMITED IN DEPTH from the surface to 2,500 feet

containing 40 acres, more or less 1.0 .82499950 .7313% 49 State FX Lease: State
of New Mexico Oil and Gas Lease No. B-11594, insofar as said lease covers the
following described land in Eddy County:

Township 18 South, Range 28 East, N.M.P.M. 

          Section 6: SE/4 NW/4

LIMITED IN DEPTH from the surface to 1,985 feet

containing 40 acres, more or less 1.0 .82500 .2841% 50 TE&K (Keys A) Federal
Lease: United States Oil and Gas Lease Serial No. LC 061465-A, insofar as said
lease covers the following described land in Eddy County:

Township 17 South, Range 28 East, N.M.P.M. 

          Section 10: W/2 NE/4, E/2 NW/4

LIMITED IN DEPTH from the surface to 1,100 feet above sea level

containing 160 acres, more or less 1.0 .78750 .0673% 51 TE&K (Keys B) Federal
Lease: United States Oil and Gas Lease Serial No. LC 061465-B, insofar as said
lease covers the following described land in Eddy County:

Township 17 South, Range 28 East, N.M.P.M. 

          Section 3: Lots 17, 18, 19 
          Section 10: NW/4 NW/4

LIMITED IN DEPTH from the surface to 1,100 feet above sea level

containing 164.22 acres, more or less 1.0 .78750 .0673%

16

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 52 Tidewater K State Lease: State of New Mexico
Oil and Gas Lease No. E-5668, insofar as said lease covers the following
described land in Eddy County:

Township 17 South, Range 31 East, N.M.P.M. 

          Section 2: Lot 1 (NE/4 NE/4), SE/4 NE/4, 
                    SW/4 NW/4, W/2 SW/4

LIMITED IN DEPTH from the surface to 3,861 feet

containing 199.90 acres, more or less 1.0 .74000 2.8724% 53

Vandagriff Federal Lease: United States Oil and Gas Lease Serial No. LC028446-A,
insofar as said lease covers the following described land in Eddy County:

Township 17 South, Range 28 East, N. M. P. M. 

          Section 5: Lots 1, 2 (N/2 NE/4), 3 (NE/4 NW/4), 
                    S/2 NE/4, SE/4 NW/4, E/2 SW/4,SE/4 
          Section 8: N/2 N/2

LIMITED IN DEPTH from the surface to 1,100 feet above sea level

containing a total 639.36 acres, more or less

1.0 .72500 .0673% 54 Wentz & Wentz Aid State Lease: State of New Mexico Oil and
Gas Lease No. B-6251, insofar as said lease covers the following described land
in Eddy County:

Township 17 South, Range 28 East, N. M. P. M. 

          Section 24: SE/4

LIMITED IN DEPTH from the surface to 1,500 feet

containing a total 160 acres, more or less 1.0 .75843750 .0673% 55 West II State
Lease: State of New Mexico Oil and Gas Lease No. L-4672, insofar as said lease
covers the following described land in Eddy County:

Township 17 South, Range 27 East, N. M. P. M. 

          Section 24: SE/4 SE/4

LIMITED IN DEPTH from the surface to 600 feet

containing a total 40 acres, more or less 1.0 .77500 .0673% 56 West Artesia
Grayburg Unit:     4.1454%

17

--------------------------------------------------------------------------------


  DESCRIPTION GWI   NRI Allocation Township 18 South, Range 28 East, N. M. P. M.

a. State of New Mexico Oil and Gas Lease No. B-6043, insofar as said lease
covers the following described land in Eddy County: 

          Section 7: SE/4 NE/4

b. State of New Mexico Oil and Gas Lease No. OG-780, insofar as said lease
covers the following described land in Eddy County: 

          Section 7: NE/4 SE/4

c. Oil and Gas Lease dated 6/16/48 between Midwest Investment Company, Lessor
and Leonard Oil Company, Lessee, recorded Oil & Gas Book 30, Page 524, insofar
as said lease covers the following described land in Eddy County: 

          Section 7: SE/4 SE/4 
          Section 8: SW/4 SW/4

d. State of New Mexico Oil and Gas Lease No. B-11539, insofar as said lease
covers the following described land in Eddy County: 

          Section 8: S/2 NW/4

e. State of New Mexico Oil and Gas Lease No. E-2715, insofar as said lease
covers the following described land in Eddy County: 

          Section 8: NW/4 NW/4

f. State of New Mexico Oil and Gas Lease No. E-7179, insofar as said lease
covers the following described land in Eddy County: 

          Section 8: N/2 SW/4

g. State of New Mexico Oil and Gas Lease No. E-7255, insofar as said lease
covers the following described land in Eddy County: 

          Section 8: N/2 SE/4

h. State of New Mexico Oil and Gas Lease No. OG-703, insofar as said lease
covers the following described land in Eddy County: 

          Section 8: SW/4 NE/4
1.0
.75000

18

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation
i. State of New Mexico Oil and Gas Lease No. OG-1644, insofar as said lease
covers the following described land in Eddy County: 

                    Section 8: NE/4 NW/4

j. State of New Mexico Oil and Gas Lease No. OG-5851, insofar as said lease
covers the following described land in Eddy County: 

          Section 8: SE/4 NE/4

k. State of New Mexico Oil and Gas Lease No. E-1820, insofar as said lease
covers the following described land in Eddy County: 

          Section 17: NE/4 NW/4

l. Oil and Gas Lease between George R. Smith, et ux., Lessor and Tenneco Oil
Company, Lessee, recorded Oil & Gas Book 30, Page 524, insofar as said lease
covers the following described land in Eddy County: 

          Section 17: NW/4 NW/4

LIMITED IN DEPTH to the unitized formation.

containing a total 640 acres, more or less 57






Yates State Lease: State of New Mexico Oil and Gas Lease No. B-8196, insofar as
said lease covers the following described land in Eddy County:

Township 18 South, Range 28 East, N. M. P. M. 

          Section 15: SE/4 SW/4 
          Section 22: SW/4 NW/4

LIMITED IN DEPTH from the surface to 3,500 feet

containing a total 80 acres, more or less 1.0 .83500 .2157%

19

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 58 Zait State Lease: State of New Mexico Oil
and Gas Lease No. 636, insofar as said lease covers the following described land
in Eddy County:

Township 17 South, Range 28 East, N. M. P. M. 

          Section 22: NW/4 SW/4

LIMITED IN DEPTH from the surface to the base of the Seven Rivers formation

containing a total 40 acres, more or less 1.0 .70000 .0673% 59 State FV Lease:
State of New Mexico Oil and Gas Lease No. B-7966, insofar as said lease covers
the following described land in Eddy County:

Township 17 South, Range 28 East, N.M.P.M. 

          Section 31: SE/4 SW/4

LIMITED IN DEPTH from the surface to 1,957 feet

containing 40 acres, more or less 1.0 .75000 .0673% 60 State FW Lease: State of
New Mexico Oil and Gas Lease No. B-2071, insofar as said lease covers the
following described land in Eddy County:

Township 17 South, Range 28 East, N.M.P.M. 

          Section 31: NW/4 SE/4

LIMITED IN DEPTH from the surface to 1,944 feet

containing 40 acres, more or less 1.0 .75000 .1261% 61 Delhi B State Lease:
State of New Mexico Oil and Gas Lease No. B-4575, insofar as said lease covers
the following described land in Eddy County:

Township 17 South, Range 28 East, N. M. P. M. 

          Section 28: SW/4 SW/4

LIMITED IN DEPTH from the surface to base of San Andres formation

containing a total 40 acres, more or less .8515625 .7276172 .8616%

20

--------------------------------------------------------------------------------


  DESCRIPTION GWI NRI Allocation 62
Gulf Kepple: State of New Mexico Oil and Gas Lease B- 3635, insofar as said
lease covers the following described land in Eddy County:

Township 17 South, Range 27 East, N.M.P.M. 

          Section 19: NW/4 SE/4, SW/4 NE/4

LIMITED IN DEPTH from the surface to 1,935 feet beneath the surface

Containing 80 acres, more or less 1.0 .7925 .0673%   Total allocated value -
67.3231%

21

--------------------------------------------------------------------------------

SCHEDULE "A-1"

to that Purchase and Sale Agreement dated for reference as of April 25, 2008
between Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife
and Language Enterprises Corp.

WELLS

(see attached)

--------------------------------------------------------------------------------


EXHIBIT A-1 Attached to Purchase and Sale Agreement between 
Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife and
Language Enterprises Corporation dated April 25, 2008.   Well List
9946 HANSON ENERGY Total Well Count:186 Printed On:Wednesday, April 23, 2008


Property Well Name PSA Allocated
Value % Lease
Type ULSTR OCD UL API Well
Type Pool Last
Prod/Inj Oil POD Gas POD In Add.
Bond 32415 ATKINS FEDERAL #001 0.4036% F H-17-16S-29E H 30-015-02751 O 30780
HIGH LONESOME;QUEEN      39479 2015810 2015830   32414 ATKINS STATE #001 0.0162%
S M-16-16S-29E M 30-015-02739 O 30780 HIGH LONESOME;QUEEN      39479 2015910
2015930 40238   ATKINS STATE #002 0.0162% S K-16-16S-29E K 30-015-02741 O 30780
HIGH LONESOME;QUEEN      39479 2015910 2015930 40238 32417 ATSEL FEDERAL #001
0.2497% F O-30-17S-29E O 30-015-10484 O 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES  
   39479 2187910 2187930   4954 BERRY A #006 0.0054% F G-24-17S-27E G
30-015-00512 O 22230 EMPIRE; YATES-SEVEN RIVERS      39479 1058810 1058830    
BERRY A #011 0.0054% F K-24-17S-27E K 30-015-00498 G 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1058810 1058830     BERRY A #022 0.0054% F
K-24-17S-27E K 30-015-00497 G 51300 RED LAKE;QUEEN-GRAYBURG-SA      39479
1058810 1058830     BERRY A #026 0.0054% F O-24-17S-27E O 30-015-00501 G 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1058810 1058830     BERRY A #032Y 0.0054%
F A-24-17S-27E A 30-015-24614 O 51300 RED LAKE;QUEEN-GRAYBURG-SA      39479
1058810 1058830     BERRY A #033 0.0054% F K-24-17S-27E K 30-015-25154 I 22230
EMPIRE; YATES-SEVEN RIVERS      39479       4955 BERRY B #024 0.0162% F
B-25-17S-27E B 30-015-00516 O 22230 EMPIRE; YATES-SEVEN RIVERS      39479
1058810 1058830     BERRY B #025 0.0162% F G-25-17S-27E G 30-015-00578 O 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1058810 1058830   30059 BERRY FEDERAL #027
0.0108% F E-24-17S-27E E 30-015-00483 G 51300 RED LAKE;QUEEN-GRAYBURG-SA    
 39479 1058810 1058830   301972 BERRY FEDERAL #029 0.0108% F F-23-17S-27E F
30-015-00472 G 51300 RED LAKE;QUEEN-GRAYBURG-SA      39479 1058810 1058830    
BERRY FEDERAL #030 0.0108% F O-23-17S-27E O 30-015-21510 G 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1058810 1058830   32419 BRIGHAM B #001
0.0682% F B-22-17S-30E   30-015-04254 O 28509 GRAYBURG JACKSON;SR-Q-G-SA    
 39479 937810 937830     BRIGHAM B #002 0.0682% F M-22-17S-30E M 30-015-04257 O
28509 GRAYBURG JACKSON;SR-Q-G-SA      39479 937810 937830   32396
CEDAR LAKE #003Y 0.7405% S 1-30-17S-31E D 30-015-05477 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 1205210 1205230 40238 33324
CONOCO STATE #002 0.0323% S M-3 -17S-29E M 30-015-02874 O 57570
SQUARE LAKE;GRAYBURG-SAN ANDRES      39479 1064210 1064230 40238 30579
DELHI B STATE #001 1.7176% S M-28-17S-28E M 30-015-01604 O 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1216410 1216430 40238   DELHI B STATE #002
1.7176% S M-28-17S-28E M 30-015-01594 O 51300 RED LAKE;QUEEN-GRAYBURG-SA    
 39479 1216410 1216430 40238 30577 DONNELLY KELLY STATE #002 0.2856% S
O-8 -18S-28E O 30-015-02644 O 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479
1206810 1206830 40238   DONNELLY KELLY STATE #003 0.2856% S O-8 -18S-28E O
30-015-23815 O 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1206810 1206830
40238 30571 EMPIRE J FEDERAL #001 0.1855% F P-1 -18S-26E P 30-015-00167 I 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479         EMPIRE J FEDERAL #002 0.1855% F
I-1 -18S-26E I 30-015-00168 O 51300 RED LAKE;QUEEN-GRAYBURG-SA      39479
1217410 1217430     EMPIRE J FEDERAL #003 0.1855% F H-1 -18S-26E H 30-015-00169
O 51300 RED LAKE;QUEEN-GRAYBURG-SA      39479 1217410 1217430   32397
F W AND Y #002 0.0162% S A-25-17S-28E A 30-015-01527 O 950
AID;YATES-SEVEN RIVERS      39479 1205810 1205830 40238   F W AND Y #003 0.0162%
S B-25-17S-28E B 30-015-01531 O 950 AID;YATES-SEVEN RIVERS      39479 1205810
1205830 40238 32398 FEATHERSTONE #001Y 0.4605% F E-10-17S-29E E 30-015-02938 O
57570 SQUARE LAKE;GRAYBURG-SAN ANDRES      39479 1218310 1218330    
FEATHERSTONE #002Y 0.4605% F D-10-17S-29E D 30-015-02937 O 57570
SQUARE LAKE;GRAYBURG-SAN ANDRES      39479 1218310 1218330     FEATHERSTONE #003
0.4605% F L-10-17S-29E L 30-015-02941 O 57570 SQUARE LAKE;GRAYBURG-SAN ANDRES  
   39479 1218310 1218330     FEATHERSTONE #004 0.4605% F M-10-17S-29E M
30-015-02940 O 57570 SQUARE LAKE;GRAYBURG-SAN ANDRES      39479 1218310 1218330
  301002 FEATHERSTONE STATE #001 0.3033% S J-2 -18S-28E J 30-015-01769 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1107810 1107830 40238  
FEATHERSTONE STATE #003 0.6074% S F-2 -18S-28E F 30-015-01771 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1107710 1107730 40238  
FEATHERSTONE STATE #004 0.3033% S K-2 -18S-28E K 30-015-01773 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1107910 1107930 40238  
FEATHERSTONE STATE #005 0.6074% S G-2 -18S-28E G 30-015-01774 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1107710 1107730 40238 32412
FEDERAL S #002 1.3347% F F-28-17S-30E F 30-015-04372 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 449810 449830     FEDERAL S #003 1.3347% F
C-28-17S-30E C 30-015-04373 O 28509 GRAYBURG JACKSON;SR-Q-G-SA      39479 449810
449830     FEDERAL S #004 1.3347% F F-28-17S-30E F 30-015-04374 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 449810 449830     FEDERAL S #006 1.3347% F
K-28-17S-30E K 30-015-20147 O 28509 GRAYBURG JACKSON;SR-Q-G-SA      39479 449810
449830   32411 FEDERAL X #001 0.0077% F 13-21-17S-30E K 30-015-04244 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 449910 449930     FEDERAL X #003 0.0077% F
N-21-17S-30E N 30-015-04246 O 28509 GRAYBURG JACKSON;SR-Q-G-SA      39479 449910
449930     FEDERAL X #004 0.0077% F M-21-17S-30E M 30-015-04248 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 449910 449930     FEDERAL X #005 0.0077% F
N-21-17S-30E N 30-015-04249 O 28509 GRAYBURG JACKSON;SR-Q-G-SA      39479 449910
449930     FEDERAL X #007 0.0077% F M-21-17S-30E M 30-015-20618 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 449910 449930   32423 FIVE J #002 0.0323%
S G-36-17S-28E G 30-015-10543 I 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES    
 39479     40238 32410 GENERAL AMERICAN #001 0.4782% F P-10-17S-30E P
30-015-10091 O 28509 GRAYBURG JACKSON;SR-Q-G-SA      39479 2806775 2806774  
32422 GREEN FEDERAL #001 0.0268% F 1-31-17S-29E D 30-015-10320 I 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479         GREEN FEDERAL #002 0.0268%
F C-31-17S-29E C 30-015-10485 O 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES    
 39479 2188210 2188230     GREEN FEDERAL #003 0.0268% F F-31-17S-29E F
30-015-10545 O 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 2188210 2188230
    GREEN FEDERAL #004 0.0268% F G-31-17S-29E G 30-015-10546 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 2188210 2188230    
GREEN FEDERAL #005 0.0268% F 2-31-17S-29E E 30-015-03198 I 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479         GREEN FEDERAL #006 0.0268%
F H-31-17S-29E H 30-015-10547 O 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES    
 39479 2188210 2188230     GREEN FEDERAL #008 0.0268% F B-31-17S-29E B
30-015-25045 O 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 2188210 2188230
 


--------------------------------------------------------------------------------


EXHIBIT A-1 Attached to Purchase and Sale Agreement between 
Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife and
Language Enterprises Corporation dated April 25, 2008.


Property Well Name PSA Allocated
Value % Lease
Type ULSTR OCD UL API Well
Type Pool Last Prod/Inj Oil POD Gas POD In Add.
Bond 4956 GULF KEPPLE #001 0.0000% P J-19-17S-27E J 30-015-00464 O 40090
LOGAN DRAW;SAN ANDRES      39479 1059910 1059930    40238   GULF KEPPLE #002
0.0000% P G-19-17S-27E G 30-015-00463 O 40090 LOGAN DRAW;SAN ANDRES      39479
1059910 1059930    40238 4959 HASTIE #001 0.1940% F K-18-17S-28E K 30-015-22039
O 22230 EMPIRE; YATES-SEVEN RIVERS      39479 1062210 1062230     HASTIE #003
0.1940% F 2-18-17S-28E E 30-015-01422 O 22230 EMPIRE; YATES-SEVEN RIVERS    
 39479 500310 500330     HASTIE #006 0.1940% F 4-18-17S-28E M 30-015-01395 O
22230 EMPIRE; YATES-SEVEN RIVERS      39479 1059110 1059130     HASTIE #007
0.1940% F 3-18-17S-28E L 30-015-01396 O 22230 EMPIRE; YATES-SEVEN RIVERS    
 39479 1059110 1059130     HASTIE #009 0.1940% F 3-18-17S-28E L 30-015-01398 O  
       35065       32399 HONDO K FEDERAL #001 0.0289% F E-1 -17S-31E E
30-015-05033 O 28509 GRAYBURG JACKSON;SR-Q-G-SA      39479 2806778 2806777    
HONDO K FEDERAL #002 0.0289% F 4-1 -17S-31E D 30-015-10185 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 1211110 1211130   30580
HUDSON SAIKIN STATE #001 0.0275% S 2-31-17S-28E E 30-015-02666 O 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1208210 1208230    40238  
HUDSON SAIKIN STATE #002 0.0275% S 2-31-17S-28E E 30-015-24887 O 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1208210 1208230    40238 301003
HUMBLE #001 0.2350% S G-15-18S-28E G 30-015-01871 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1108010 1108030    40238  
HUMBLE #002 0.2350% S L-22-18S-28E L 30-015-02009 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1108010 1108030    40238 32400
HUMBLE STATE #001 0.0708% S F-20-17S-29E F 30-015-03013 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 1212210 1212230    40238  
HUMBLE STATE #003 0.0708% S K-19-17S-29E K 30-015-03007 O 950
AID;YATES-SEVEN RIVERS      39479 1206210 1206230    40238   HUMBLE STATE #004
0.0708% S N-19-17S-29E N 30-015-03008 O 950 AID;YATES-SEVEN RIVERS      39479
1206210 1206230    40238 30570 JENNINGS #001 0.2357% P A-18-18S-28E A
30-015-23842 O 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1223610 1223630
   40238 32418 LEONARD FEDERAL #009 0.3090% F J-30-17S-29E J 30-015-03191 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 2187910 2187930   30572
MALCO B FEDERAL #001 1.2735% F J-6 -18S-27E J 30-015-00795 O 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1216710 1216730   33586
MUSTANG 28 FEDERAL #001 1.3347% F C-28-17S-30E C 30-015-31953 O 96718
LOCO HILLS; GLORIETA-YESO         30581 RAMPO #001 0.0162% S 4-31-17S-28E M
30-015-01639 O 51300 RED LAKE;QUEEN-GRAYBURG-SA      39479 1216810 1216830  
 40238   RAMPO #002 0.0162% S 3-31-17S-28E L 30-015-01640 O 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1216810 1216830    40238 32401
RED LAKE FEDERAL #001 0.0323% F K-10-17S-28E K 30-015-26176 O 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1222010 1222030   32402
ROBINSON STATE #001 0.2992% S E-27-17S-29E E 30-015-03162 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 1211310 1211330    40238  
ROBINSON STATE #002 0.2992% S D-27-17S-29E D 30-015-03159 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 1211310 1211330    40238  
ROBINSON STATE #003 0.2992% S E-27-17S-29E E 30-015-03158 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 1211310 1211330    40238  
ROBINSON STATE #005 0.2992% S D-27-17S-29E D 30-015-03161 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 1211310 1211330    40238  
ROBINSON STATE #008 0.2992% S E-27-17S-29E E 30-015-25473 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 1211310 1211330    40238 32405
S L FEDERAL #001 1.2998% F M-12-17S-29E M 30-015-26541 O 57570
SQUARE LAKE;GRAYBURG-SAN ANDRES      39479 1207510 1207530   32403
SACKETT FEDERAL #001 0.4489% F M-29-17S-29E M 30-015-25132 O 28509
GRAYBURG JACKSON;SR-Q-G-SA      39479 1209010 1209030     SACKETT FEDERAL #002
0.4489% F N-29-17S-29E N 30-015-25502 O 28509 GRAYBURG JACKSON;SR-Q-G-SA    
 39479 1209010 1209030   4965 SAUNDERS #002 0.0081% F P-13-17S-27E P
30-015-00438 O 22230 EMPIRE; YATES-SEVEN RIVERS      39479 1062010      
SAUNDERS #009 0.0081% F P-13-17S-27E P 30-015-00443 O 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1062010 1062030     SAUNDERS #010 0.0081%
F I-13-17S-27E I 30-015-21924 O 51300 RED LAKE;QUEEN-GRAYBURG-SA      39479
1062010 1062030     SAUNDERS #011 0.0081% F J-13-17S-27E J 30-015-22061 O 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1062010 1062030   4966 SAUNDERS A #002
0.0108% F B-13-17S-27E B 30-015-01247 I 22230 EMPIRE; YATES-SEVEN RIVERS    
 39479         SAUNDERS A #007 0.0108% F B-13-17S-27E B 30-015-01244 O 22230
EMPIRE; YATES-SEVEN RIVERS      39479 1059510 1059530     SAUNDERS A #009
0.0108% F H-13-17S-27E H 30-015-00446 O 22230 EMPIRE; YATES-SEVEN RIVERS    
 39479 1059510 1059530   4967 SAUNDERS B #003 0.0323% F A-13-17S-27E A
30-015-22725 G 51300 RED LAKE;QUEEN-GRAYBURG-SA      39479 1062410 1062430  
32421 SINCLAIR A STATE #001 0.0323% S 3-19-17S-29E L 30-015-03005 O 950
AID;YATES-SEVEN RIVERS      39479 1205910 1205930    40238 32404
SINCLAIR STATE #001 0.1979% S P-9 -17S-29E P 30-015-02931 O 57570
SQUARE LAKE;GRAYBURG-SAN ANDRES      39479 1219910 1219930    40238 32413
SKELLY STATE #001 0.1904% S E-16-16S-29E E 30-015-02736 O 30780
HIGH LONESOME;QUEEN      39479 2016210 2016230    40238   SKELLY STATE #003
0.1904% S F-16-16S-29E F 30-015-02744 O 30780 HIGH LONESOME;QUEEN      39479
2016210 2016230    40238   SKELLY STATE #006 0.1904% S G-16-16S-29E G
30-015-02746 O 30780 HIGH LONESOME;QUEEN      39479 2016210 2016230    40238  
SKELLY STATE #008 0.1904% S A-16-16S-29E A 30-015-02748 O 30780
HIGH LONESOME;QUEEN      39479 2016210 2016230    40238   SKELLY STATE #009
0.1904% S I-16-16S-29E I 30-015-02749 O 30780 HIGH LONESOME;QUEEN      39479
2016210 2016230    40238   SKELLY STATE #010 0.1904% S L-15-16S-29E L
30-015-02735 O 30780 HIGH LONESOME;QUEEN      39479 2016210 2016230    40238
30573 SMITH STATE #001 0.2349% S 1-4 -18S-28E A 30-015-02556 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1206510 1206530    40238 30575
SOLT STATE #001 0.2646% S O-5 -18S-28E O 30-015-25277 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1209610 1209630    40238  
SOLT STATE #002 0.2646% S P-5 -18S-28E P 30-015-25278 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1209610 1209630    40238  
SOLT STATE #003 0.2646% S O-5 -18S-28E O 30-015-25390 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1209610 1209630    40238  
SOLT STATE #004 0.2646% S P-5 -18S-28E P 30-015-25391 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1209610 1209630    40238 4969
SPURCK #004 0.0065% S I-24-17S-27E I 30-015-22904 O 22230
EMPIRE; YATES-SEVEN RIVERS      39479 1059610 1059630    40238   SPURCK #006Y
0.0065% S I-24-17S-27E I 30-015-23760 O 22230 EMPIRE; YATES-SEVEN RIVERS    
 39479 1059610 1059630    40238   SPURCK #007 0.0065% S I-24-17S-27E I
30-015-23583 O 51300 RED LAKE;QUEEN-GRAYBURG-SA      39479 1061710 1061730  
 40238   SPURCK #008 0.0065% S I-24-17S-27E I 30-015-23589 O 51300
RED LAKE;QUEEN-GRAYBURG-SA      39479 1061710 1061730    40238 30060
SPURCK STATE #009 0.0065% S F-24-17S-27E F 30-015-30997 O 51300
RED LAKE;QUEEN-GRAYBURG-SA      36982 1061710      37742 301004 STATE 32 #001
0.3374% S J-32-17S-28E J 30-015-01655 O 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES  
   39479 1108110 1108130    40238


--------------------------------------------------------------------------------


EXHIBIT A-1 Attached to Purchase and Sale Agreement between 
Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife and
Language Enterprises Corporation dated April 25, 2008.


Property Well Name PSA Allocated
Value % Lease
Type ULSTR OCD UL API Well
Type Pool Last
Prod/Inj Oil POD Gas POD In Add.
Bond   STATE 32 #002 0.3374% S J-32-17S-28E J 30-015-01656 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 1108110 1108130 40238 32416
STATE 647 AC 724 #197 0.1264% S B-36-17S-28E B 30-015-10073 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 2187810 2187830 40238  
STATE 647 AC 724 #202 0.1264% S A-36-17S-28E A 30-015-10461 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 2187810 2187830 40238  
STATE 647 AC 724 #203 0.1264% S P-25-17S-28E P 30-015-10312 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 2187810 2187830 40238 30574
STATE AE #001 0.0162% S G-4 -18S-28E G 30-015-25402 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 1210010 1210030 40238   STATE AE #002
0.0162% S F-4 -18S-28E F 30-015-25403 O 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES
39479 1210010 1210030 40238 4970 STATE B #002 0.4139% S B-17-18S-28E B
30-015-01896 O 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 1207010 1207030
40238   STATE B #004 0.0382% S M-22-17S-28E M 30-015-22639 O 22260
EMPIRE; YATES-SEVEN RIVERS, EAST 39479 1058710 1058730 40238   STATE B #005
0.0382% S M-22-17S-28E M 30-015-22642 O 22260 EMPIRE; YATES-SEVEN RIVERS, EAST
39479 1058710 1058730 40238   STATE B #006 0.0382% S M-22-17S-28E M 30-015-22645
O 22260 EMPIRE; YATES-SEVEN RIVERS, EAST 39479 1058710 1058730 40238  
STATE B #007 0.0382% S M-22-17S-28E M 30-015-22676 O 22260
EMPIRE; YATES-SEVEN RIVERS, EAST 39479 1058710 1058730 40238 32406
STATE BGK #002 0.0134% S P-2 -17S-31E P 30-015-22585 O 28509
GRAYBURG JACKSON;SR-Q-G-SA 39479 1212010 1212030 40238   STATE BGK #003 0.0134%
S I-2 -17S-31E I 30-015-22981 O 28509 GRAYBURG JACKSON;SR-Q-G-SA 39479 1212010
1212030 40238   STATE BGK #004 0.0134% S P-2 -17S-31E P 30-015-23375 O 28509
GRAYBURG JACKSON;SR-Q-G-SA 39479 1212010 1212030 40238   STATE BGK #005 0.0134%
S I-2 -17S-31E I 30-015-23376 O 28509 GRAYBURG JACKSON;SR-Q-G-SA 39479 1212010
1212030 40238 32407 STATE BK #003 0.0196% S 3-19-17S-31E L 30-015-05273 O 28509
GRAYBURG JACKSON;SR-Q-G-SA 39479 1205710 1205730 40238   STATE BK #005 0.0196% S
3-19-17S-31E L 30-015-10167 O 28509 GRAYBURG JACKSON;SR-Q-G-SA 39479 1205710
1205730 40238 32420 STATE BKC #009 0.0323% S N-2 -17S-31E N 30-015-05042 O 28509
GRAYBURG JACKSON;SR-Q-G-SA 39479 1211610 1211630 40238   STATE BKC #010 0.0323%
S K-2 -17S-31E K 30-015-05043 O 28509 GRAYBURG JACKSON;SR-Q-G-SA 39479 1211610
1211630 40238 30582 STATE FV #001 0.0323% S N-31-17S-28E N 30-015-10118 O 51300
RED LAKE;QUEEN-GRAYBURG-SA 39479 1217010   40238 30583 STATE FW #001 0.0762% S
J-31-17S-28E J 30-015-01642 O 51300 RED LAKE;QUEEN-GRAYBURG-SA 39479 1217010
1217030 40238 30576 STATE FX #001 0.3722% S F-6 -18S-28E F 30-015-10107 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 1207110 1207130 40238 30578 STATE N #001
0.1033% S N-8 -18S-28E N 30-015-02643 O 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES
39479 1206910 1206930 40238 4971 T E & K #001 0.0162% F 18-3 -17S-28E N
30-015-01312 G 86960 VANDAGRIFF KEYES;QUEEN (GAS) 39479   1060530    
T E & K #002 0.0162% F D-10-17S-28E D 30-015-01347 G 86960
VANDAGRIFF KEYES;QUEEN (GAS) 39479   1060530     T E & K #003 0.0108% F
C-10-17S-28E C 30-015-01341 G 86960 VANDAGRIFF KEYES;QUEEN (GAS) 39479   1060530
    T E & K #008 0.0108% F C-10-17S-28E C 30-015-01336 G 86960
VANDAGRIFF KEYES;QUEEN (GAS) 39479   1060530     T E & K #009 0.0108% F
F-10-17S-28E F 30-015-01614 G 86960 VANDAGRIFF KEYES;QUEEN (GAS) 39479   1060530
  32408 TIDEWATER K STATE #001 0.1044% S M-2 -17S-31E M 30-015-05046 O 28509
GRAYBURG JACKSON;SR-Q-G-SA 39479 2806779 1211230 40238   TIDEWATER K STATE #002
0.1044% S L-2 -17S-31E L 30-015-05047 O 28509 GRAYBURG JACKSON;SR-Q-G-SA 39479
2806779 1211230 40238   TIDEWATER K STATE #003 0.1044% S E-2 -17S-31E E
30-015-05048 O 28509 GRAYBURG JACKSON;SR-Q-G-SA 39479 2806779 1211230 40238  
TIDEWATER K STATE #004 0.1044% S H-2 -17S-31E H 30-015-05049 O 28509
GRAYBURG JACKSON;SR-Q-G-SA 39479 1211210 1211230 40238   TIDEWATER K STATE #005
0.1044% S 1-2 -17S-31E A 30-015-05045 O 28509 GRAYBURG JACKSON;SR-Q-G-SA 39479
1211210 1211230 40238   TIDEWATER K STATE #006 0.1044% S 1-2 -17S-31E A
30-015-22641 O 28509 GRAYBURG JACKSON;SR-Q-G-SA 39479 1211210 1211230 40238 4974
VANDAGRIFF #003 0.0046% F I-5 -17S-28E I 30-015-01323 G 86960
VANDAGRIFF KEYES;QUEEN (GAS) 39479   1061230     VANDAGRIFF #005 0.0046% F
J-5 -17S-28E J 30-015-01318 G 86960 VANDAGRIFF KEYES;QUEEN (GAS) 39479   1061230
    VANDAGRIFF #007 0.0046% F J-5 -17S-28E J 30-015-01320 G 86960
VANDAGRIFF KEYES;QUEEN (GAS) 39479   1061230     VANDAGRIFF #008 0.0046% F
H-5 -17S-28E H 30-015-01321 G 86960 VANDAGRIFF KEYES;QUEEN (GAS) 39479   1061230
    VANDAGRIFF #009 0.0046% F O-5 -17S-28E O 30-015-01322 G 86960
VANDAGRIFF KEYES;QUEEN (GAS) 39479   1061230     VANDAGRIFF #010 0.0046% F
B-8 -17S-28E B 30-015-01329 G 86960 VANDAGRIFF KEYES;QUEEN (GAS) 39479   1061230
    VANDAGRIFF #011 0.0046% F I-5 -17S-28E I 30-015-01325 G 86960
VANDAGRIFF KEYES;QUEEN (GAS) 39479   1061230   32409 WENTZ STATE #001 0.0162% S
P-24-17S-28E P 30-015-01523 O 950 AID;YATES-SEVEN RIVERS 39234 1206110 1206130
39995   WENTZ STATE #002 0.0162% S P-24-17S-28E P 30-015-01524 O 950
AID;YATES-SEVEN RIVERS 39234 1206110 1206130 39995 4975 WEST #002 0.0323% S
P-24-17S-27E P 30-015-22795 O 22230 EMPIRE; YATES-SEVEN RIVERS 39479 1062310
1062330 40238 30569 WEST ARTESIA GRAYBURG UNIT #001 0.0349% S C-8 -18S-28E C
30-015-02645 I 3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479     40238  
WEST ARTESIA GRAYBURG UNIT #002 0.0349% S D-8 -18S-28E D 30-015-02640 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #003 0.0349% S H-7 -18S-28E H 30-015-02630 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #004 0.0349% S E-8 -18S-28E E 30-015-02648 I 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479     40238  
WEST ARTESIA GRAYBURG UNIT #005 0.0349% S F-8 -18S-28E F 30-015-02647 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #006 0.0349% S G-8 -18S-28E G 30-015-10328 I 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479     40238  
WEST ARTESIA GRAYBURG UNIT #007 0.0349% S H-8 -18S-28E H 30-015-02639 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #008 0.0349% S I-8 -18S-28E I 30-015-02659 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #009 0.0349% S J-8 -18S-28E J 30-015-02658 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #011 0.0349% S K-8 -18S-28E K 30-015-02655 I 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479     40238  
WEST ARTESIA GRAYBURG UNIT #012 0.0349% S L-8 -18S-28E L 30-015-02649 I 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479     40238  
WEST ARTESIA GRAYBURG UNIT #013 0.0349% S I-7 -18S-28E I 30-015-02636 I 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479     40238  
WEST ARTESIA GRAYBURG UNIT #014 0.0349% P P-7 -18S-28E P 30-015-02635 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #016 0.0349% P M-8 -18S-28E M 30-015-02641 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES 39479 1207210 1207230 40238


--------------------------------------------------------------------------------


EXHIBIT A-1 Attached to Purchase and Sale Agreement between 
Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife and
Language Enterprises Corporation dated April 25, 2008.


Property Well Name PSA Allocated
Value % Lease
Type ULSTR OCD UL API Well
Type Pool Last
Prod/Inj Oil POD Gas POD In Add.
Bond   WEST ARTESIA GRAYBURG UNIT #017 0.0349% P M-8 -18S-28E M 30-015-02642 O
3230 ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #018 0.0349% P D-17-18S-28E D 30-015-01899 I 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479     40238  
WEST ARTESIA GRAYBURG UNIT #019 0.0349% S C-17-18S-28E C 30-015-01897 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #020 0.0349% S J-8 -18S-28E J 30-015-23113 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #021 0.0349% S E-8 -18S-28E E 30-015-23619 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #022 0.0349% S L-8 -18S-28E L 30-015-23639 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #024 0.0349% P M-8 -18S-28E M 30-015-23724 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #026 0.0349% S F-8 -18S-28E F 30-015-23784 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1207210 1207230 40238  
WEST ARTESIA GRAYBURG UNIT #027 0.0349% S D-8 -18S-28E D 30-015-23869 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1207210 1207230 40238 301005
YATES STATE #001 0.2195% S E-22-18S-28E E 30-015-02011 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1108210 1108230 40238  
YATES STATE #002 0.2195% S N-15-18S-28E N 30-015-01874 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1108210 1108230 40238  
YATES STATE #003 0.2195% S N-15-18S-28E N 30-015-01875 O 3230
ARTESIA;QUEEN-GRAYBURG-SAN ANDRES      39479 1108210 1108230 40238 4976
ZAIT #001 0.0519% S L-22-17S-28E L 30-015-22653 O 22260
EMPIRE; YATES-SEVEN RIVERS, EAST      39479 1058710 1058730 40238   ZAIT #002
0.0519% S L-22-17S-28E L 30-015-22675 O 22260 EMPIRE; YATES-SEVEN RIVERS, EAST  
   39479 1058710 1058730 40238   ZAIT #003 0.0519% S L-22-17S-28E L 30-015-23012
O 22260 EMPIRE; YATES-SEVEN RIVERS, EAST      39479 1058710 1058730 40238  
ZAIT #004 0.0519% S L-22-17S-28E L 30-015-23062 O 22260
EMPIRE; YATES-SEVEN RIVERS, EAST      39479 1058710   40238                    
          Total Allocated Value - Wells 32.3497%                      


--------------------------------------------------------------------------------

SCHEDULE "B"

to that Purchase and Sale Agreement dated for reference as of April 25, 2008
between Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife
and Language Enterprises Corp.

EQUIPMENT

1.

Water Truck – Mack R600 Tandem Axle Truck

    2.

International Diesel Winch Truck

    3.

2000 F-250 4x4 Diesel Pickup (paid off)

    4.

Hydraulic Tubing Tongs

    5.

Older Diamond Reo Pulling Unit, Double Drum (equipped) Pulling Unit – has
Hydraulic Raised Derrick

    6.

Two Gooseneck Water Trailers

    7.

12 to 14 Spare Pumping Units

    8.

Single Axle Pipe Trailer

    9.

Miscellaneous Spare Parts (Electrical, Nipples, Valves, etc.)

The total Allocated Value for the Equipment is 0.2836% .

--------------------------------------------------------------------------------

SCHEDULE "C"

to that Purchase and Sale Agreement dated for reference as of April 25, 2008
between Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife
and Language Enterprises Corp.

MATERIAL CONTRACTS

Oil Purchase Contracts

1.

Contract dated October 22, 2003 between ConocoPhillps and Warren Hanson dba
Hanson Energy.

    2.

Contract dated September 9, 2007 between Navajo Refining Company, L.P. and
Hanson Energy.

Gas Purchase Contracts

1.

Contract dated May 20, 2002 between Duke Energy Field Services, LP (now DCP
Midstream, LLC) and SDX Resources, Inc. (assumed by Warren Hanson).

    2.

Contract dated June 6, 2002 between Duke Energy Field Services, LP (now DCP
Midstream, LLC) and Hanson Energy.


--------------------------------------------------------------------------------

SCHEDULE "D”

to that Purchase and Sale Agreement dated for reference as of April 25, 2008
between Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife
and Language Enterprises Corp.

ASSIGNMENT OF OVERRIDING ROYALTIES

(see attached)

--------------------------------------------------------------------------------

ASSIGNMENT OF OVERRIDING ROYALTIES

     THIS ASSIGNMENT, between _______________________________________,
hereinafter referred to as "Assignor," whether one or more, and J. WARREN HANSON
and wife, KATHIE HANSON, hereinafter referred to as "Assignee," whether one or
more, P. O. Box 1348, Artesia, New Mexico 88211-1348,

W I T N E S S E T H:

     Assignor, in consideration of Ten and Other Dollars, the receipt and
sufficiency of which are hereby acknowledged, does hereby grant, assign and
convey to Assignee and Assignee's heirs, successors and assigns, an overriding
royalty equal to 2.5% of the proceeds received from the sale of all (8/8) of the
oil and gas which may be produced, saved and marketed under the terms of the oil
and gas leases (“Leases”) as to the land and depths (collectively “Lands”)
described in Exhibit “A” attached hereto and made a part hereof for all
purposes.

     The overriding royalty shall be computed and paid at the same time and in
the same manner as royalties payable to the lessor under the terms of the lease
are computed and paid, and Assignee shall be responsible for Assignee's
proportionate part of all taxes and assessments levied upon or against or
measured by the production of oil and gas therefrom. The overriding royalty
shall (a) be in addition to any existing overriding royalties and obligations
payable out of production from the Lands, and (b) be subject to any
governmentally approved cooperative or unit plan of development or operation or
communitization or other agreement forming a well spacing or proration unit
under the rules or regulations of the New Mexico Oil Conservation Division, to
which the lease is now committed or may hereafter be committed, and in such
event the overriding royalty shall be computed and paid on the basis of the oil
and gas allocated to the lands pursuant to the terms of the plan or agreement.

     Assignor covenants with Assignee that Assignor is the lawful owner of, has
good title to, and has the right to convey the overriding royalty, and that
Assignor will warrant and defend the title thereto to Assignee and Assignee's
heirs, personal representatives, successors and assigns, against the lawful
claims and demands of all persons.

     EXECUTED this _________day of ____________, 2008, but is effective the
_____day of ________________, 2008 at 7:00 A.M.

By:   Its:           STATE OF     )         : ss.     COUNTY OF     )  

     This instrument was acknowledged before me on __________________________,
2008, by ________________________________________________,
_____________________________of _____________________________________________, a
___________________________corporation, on behalf of said corporation.

My commission expires:       Notary Public

SCHEDULE “D”

--------------------------------------------------------------------------------

SCHEDULE "E"

to that Purchase and Sale Agreement dated for reference as of April 25, 2008
between Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife
and Language Enterprises Corp.

PERMITTED ENCUMBRANCES

(1)

Lessors’ royalties, overriding royalties, and division orders and sales
contracts covering oil, gas or associated liquid or gaseous hydrocarbons,
reversionary interests and similar burdens, if the net cumulative effect of such
burdens does not operate to reduce the Net Revenue Interest of any Interest to
less than the Net Revenue Interest set forth in Schedule “A”;

    (2)

Preferential rights to purchase (other than the Rights of First Refusal) and
required third party consents to assignments and similar agreements with respect
to which, prior to Closing, (i) waivers or consents are obtained from the
appropriate parties, (ii) the appropriate time period for asserting such rights
has expired without an exercise of such rights, (iii) arrangements can be made
by Buyer and Seller to allow Buyer to receive substantially the same economic
benefits as if all such waivers and consents had been obtained;

    (3)

Liens for taxes or assessments not yet due or not yet delinquent or, if
delinquent, that are being contested in good faith in the normal course of
business;

    (4)

All rights to consent by, required notices to, filings with, or other actions by
governmental entities in connection with the sale or conveyance of oil and gas
leases or interests therein if the same are customarily obtained routinely and
subsequent to such sale or conveyance;

    (5)

Easements, rights-of-way, servitudes, permits, surface leases and other rights
in respect of surface operations, pipelines, grazing, logging, canals, ditches,
reservoirs or the like; and easements for streets, alleys, highways, pipelines,
telephone lines, power lines, railways and other easements and rights-of-way,
on, over or in respect of any of the Interests;

    (6)

Statutory or contractual liens of operators, vendors, mechanics and service
companies relating to obligations not yet due or which Seller is not in default,
or which Vendor is contesting in good faith;

    (7)

Such Title Defects or other defects as Buyer has waived pursuant to the terms of
this Agreement;

    (8)

The terms and conditions of all Leases, agreements, orders, instruments,
documents and other matters to which they are subject, regardless of whether
they are expressly described in any of the schedules hereto;

    (9)

Rights reserved to or vested in any municipality or governmental, statutory or
public authority to control or regulate any of the Interests in any manner, and
all applicable laws, rules and orders of governmental authority; and

    (10)

Obligations owed by oil and gas operators to surface owners and surface owner
lessees under the Surface Owners Protection Act, House Bill 827, effective July
1, 2007.


--------------------------------------------------------------------------------

SCHEDULE "F"

to that Purchase and Sale Agreement dated for reference as of April 25, 2008
between Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife
and Language Enterprises Corp.

PENDING LITIGATION AND ENVIRONMENTAL ORDERS

1.

Remediation of State FW and State FV – Order dated April 16, 2008, Oil
Conservation Division requiring remediation of a former pit location in Unit J,
Section 31, Township 17 South, Range 28 East, NMPM, Eddy County (State FW and
State FV Leases). The plan of remediation agreed to and underway with completion
of remediation to be by May 20, 2008.


--------------------------------------------------------------------------------

SCHEDULE "G"

to that Purchase and Sale Agreement dated for reference as of April 25, 2008
between Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife
and Language Enterprises Corp.

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

(see attached)

--------------------------------------------------------------------------------

ASSIGNMENT, BILL OF SALE AND CONVEYANCE OF OIL AND GAS LEASES

     THIS CONVEYANCE, between J. WARREN HANSON and wife, KATHIE HANSON,
hereinafter referred to as "Assignor," whether one or more, and
_____________________, ___________________________,
_________________________________________, ____________________, hereinafter
referred to as "Assignee,"

W I T N E S S E T H:

     1. Assignor, for valuable consideration paid to Assignor by Assignee, the
receipt and sufficiency of which are hereby acknowledged, does hereby grant,
bargain, sell, convey and assign, set over and deliver, effective
___________________at _________, unto Assignee, and Assignee's successors and
assigns, the following:

     a) The interests in the oil and gas leases and operating rights which are
specifically described in Exhibit "A" attached hereto and made a part hereof;
subject, however, to the restrictions, exceptions, reservations, conditions,
limitations, existing royalties, overriding royalties, production payment
interests, burdens on production and other matters, if any, heretofore created
and validly shown of record;

     b) All of Assignor's right, title and interest in, to and under, or derived
from:

i) All of the presently existing and valid unitization agreements and unit
operating agreements and the properties and interests credited thereby;

ii) All of the presently existing and valid oil, casinghead gas and gas sales
purchase agreements; and

iii) All other contracts, agreements and instruments,

which relate to any of the properties and interests specifically described in
Exhibit "A" (or properties unitized therewith), or to the production of oil, gas
and other hydrocarbon substances from or attributable to said interests;

     c) Without limiting the foregoing, all of Assignor's right, title and
interest (whether now owned or hereafter acquired by operation of law or
otherwise) in and to the lands specifically described in Exhibit "A," and in, to
and under or derived from all interests in oil and gas leases, operating rights
and other interests of whatsoever character, insofar as the same cover or relate
to said lands, even though Assignor's interest in any specific portion of said
lands, and said interests in oil and gas leases, operating rights and other
interests which are specifically described in Exhibit "A," be incorrectly
described or referred to in Exhibit "A."

     d) All personal property, improvements, easements, permits, licenses,
servitudes and rights-of-way situated upon or used or useful or held for future
use in connection with the exploration, development or operation of the
interests described in Exhibit "A" or the production, treating, storing or
transportation of oil, gas and other hydrocarbon substances, including, but not
by way of limitation, wells, casing, tubing, pumps, flow lines, gas lines, water
lines, salt water disposal facilities, tanks, separators, buildings, machinery,
equipment, roads and other appurtenances situated on the interests described in
Exhibit "A" or lands unitized therewith or which are used in connection with
hydrocarbon operations on the interests described in 1 a), b) and c) above, or
lands unitized therewith.

2. THE INTERESTS ARE BEING CONVEYED TO AND ASSIGNED TO AND ACCEPTED BY THE
ASSIGNEE IN THEIR “AS IS, WHERE IS” CONDITION AND STATE OF

SCHEDULE “G”

--------------------------------------------------------------------------------

REPAIR AND WITH ALL FAULTS AND DEFECTS WITHOUT ANY REPRESENTATION, WARRANTY OR
COVENANT OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR STATUTORY, INCLUDING BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY, QUALITY, CONDITION AND/OR FITNESS FOR
A PARTICULAR PURPOSE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED. IT IS UNDERSTOOD
AND AGREED THAT THE ASSIGNEE HAS INSPECTED THE INTERESTS CONVEYED HEREUNDER, THE
EQUIPMENT AND THE ASSETS AND SATISFIED ITSELF AS TO THEIR PHYSICAL CONDITION AND
THAT THE ASSIGNEE SHALL ACCEPT ALL OF THE SAME IN THEIR “AS IS, WHERE IS” STATE
OF REPAIR AND WITH ALL FAULTS AND DEFECTS. IN ADDITION, ASSIGNOR MAKES NO
REPRESENTATION, COVENANT OR WARRANTY, EXPRESS, IMPLIED OR STATUTORY, CONCERNING
THE QUALITY OR QUANTITY OF HYDROCARBONS OR THE ABILITY OF THE INTERESTS CONVEYED
HEREUNDER TO PRODUCE HYDROCARBONS OR THE PRICES WHICH ASSIGNEE IS OR WILL BE
ENTITLED TO RECEIVE FOR ANY SUCH HYDROCARBONS

     3. This conveyance is made subject to the terms and conditions of the
Purchase and Sale Agreement between Assignor and Assignee dated
________________, 2008.

     4. Assignor shall execute and deliver all such other instruments, notices,
division or transfer orders, releases, acquittances and documents, and will do
all such other acts and things as may be necessary to more fully assure
Assignee, its successors and assigns, all of the respective rights, titles,
interests, estates, remedies, powers and privileges herein and hereby granted,
bargained, sold, conveyed, assigned and delivered or intended so to be.

     5. Assignee shall observe and comply with all covenants, terms and
provisions, express or implied, contained in the agreements, leases, easements
and all other contracts pertaining to Assignor's interest in the Assets which
appear of record in the records of Eddy County as of the Effective Date of
closing of this purchase and sale, or are found in the files of Assignor, or
have otherwise been provided to Assignee.

     6. Assignor makes no warranties of title, either express or implied, but
this conveyance is made with full substitution and subrogation of the Assignee
in and to all covenants and warranties heretofore given or made by others in
respect to the interests conveyed herein or any part thereof.

     7. All of the covenants and agreements of Assignor shall be deemed to be
covenants running with the land and shall inure to the benefit of and be binding
upon the respective heirs, successors and assigns of Assignor and Assignee.

     IN WITNESS WHEREOF, Assignor has caused this conveyance to be duly executed
on this ______day of _____________, 2008.

 

"Assignor"

              J. WARREN HANSON               KATHIE HANSON        

"Assignee"

                  By:   Its:

 -2-

--------------------------------------------------------------------------------


STATE OF NEW MEXICO )     : ss. COUNTY OF EDDY )      

     This instrument was acknowledged before me on ____________________, 2008,
by J. WARREN HANSON and wife, KATHIE HANSON.

      My commission expires:      

Notary Public

      STATE OF   )     : ss. COUNTY OF   )      

     This instrument was acknowledged before me on __________________________,
2008, by ________________________________________________,
________________________________________________ of
_____________________________________________, a
________________________________________________ corporation, on behalf of said
corporation.

      My commission expires:      

Notary Public

-3-

--------------------------------------------------------------------------------

EXHIBIT "A"

Attached to that certain Assignment, Bill of Sale and Conveyance of Oil and Gas
Leases dated ________________, 2008 but effective _______________at 7:00 A.M.
between J. Warren Hanson and wife, Kathie Hanson, and __________________

--------------------------------------------------------------------------------

SCHEDULE "H"

to that Purchase and Sale Agreement dated for reference as of April 25, 2008
between Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife
and Language Enterprises Corp.

AFFIDAVIT OF LIENS AND ENCUMBRANCES

(see attached)

--------------------------------------------------------------------------------

AFFIDAVIT OF
LIENS AND ENCUMBRANCES

STATE OF NEW MEXICO

COUNTY OF EDDY

     1. Affiant, Warren Hanson is the owner and principal of Hanson Energy, a
sole proprietorship (the “Vendor”).

     2. The Vendor is the owner of the assets (the “Assets”) set out in the
purchase and sale agreement (the “Purchase and Sale Agreement”) dated April 25,
2008 between the Vendor and Doral Energy Corp. (formerly “Language Enterprises
Corp.”), a Nevada corporation (the “Puchaser”), which are being conveyed to the
Purchaser, effective _______________, 2008 (the “Effective Date”).

     3. There are no unrecorded labor, mechanic’s, or materialmen’s liens
against the Assets, and no material has been furnished to or labor performed
upon the Assets which have not been paid in full or which otherwise will be paid
in the regular course of business.

     4. Affiant has received no notice of nor has any knowledge of any other
liens or assessments against the Assets for periods prior to the Effective Date
.

     5. There are no contracts for sale, option rights, first refusal rights, or
other purchase rights with respect to the Assets except as set out in Schedule
“I” of the Purchase and Sale Agreement.

     6. There are no mortgages, recorded or unrecorded encumbering the Assets
other than those set out in Exhibit “A”, attached to this Affidavit, all of
which will be released at closing.

          Affiant, Warren Hanson      

          Warren Hanson, being first duly sworn, states on oath that all of the
representations in this affidavit are true as far as affiant knows or is
informed, and that such affidavit is true, accurate and complete to the best of
affiant's knowledge and belief.

            Warren Hanson       STATE OF NEW MEXICO §     § ss.   COUNTY OF EDDY
§                   SUBSCRIBED AND SWORN TO before me this _____ day of
_________, 2008.       My commission expires:         Notary Public


--------------------------------------------------------------------------------

SCHEDULE “I”

to that Purchase and Sale Agreement dated for reference as of April 25, 2008
between Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife
and Language Enterprises Corp.

RIGHTS OF FIRST REFUSAL

1.

State N Lease: In Operating Agreement between Gulf Oil Corporation, (now BP
America Production Co.) and L. N. Marbry, dated October 31, 1956, recorded Book
77, Page 392, Oil and Gas Records, Gulf Oil Corporation reserves a preferential
right to purchase.

    2.

Gulf Kepple Fee Lease: An Assignment dated May 1, 1971, recorded Book 79, Page
807, Miscellaneous Records, from Jimmie E. Collier, a widow, to David C. Collier
makes reference to a preferential right to purchase reserved by Gulf Oil
Corporation in Assignment dated August 12, 1959 from Gulf Oil Corporation (now
Chevron USA, Inc.) to R. D. Collier.

    3.

Sackett Federal Lease: In Transfer, Assignment or Sublease of Operating Rights
dated April 30, 1985, recorded Book 254, Page 403, Eddy County Records, Phillips
Petroleum Company (now ConocoPhillips Company) reserves a preferential right to
purchase.

    4.

State B Lease: In Operating Agreement between Gulf Oil Corporation, (now held by
SDX Resources, Inc.) and L. N. Marbry, dated October 31, 1956, recorded Book 77,
Page 392, Oil and Gas Records, Gulf Oil Corporation reserves a preferential
right to purchase.


--------------------------------------------------------------------------------

SCHEDULE “J”

to that Purchase and Sale Agreement dated for reference as of April 25, 2008
between Warren Hanson, d/b/a Hanson Energy and Kathie Hanson, his wife
and Language Enterprises Corp.

ADDITIONAL LANDS

DESCRIPTION ALLOCATED VALUE 1. Lot 26 (“Lot”), Artesia View Subdivision No. 4,
as shown on the official filed plat thereof filed in the Offices of the Eddy
County Clerk (surface only). 0.0436%


--------------------------------------------------------------------------------